Exhibit 10.2

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”), effective as of December     , 2014 (the
“Effective Date”), is made by and between CHIMERIX, INC., a corporation
organized and existing under the laws of the State of Delaware (“Chimerix”), and
CONTRAVIR PHARMACEUTICALS, INC., a corporation organized and existing under the
laws of the State of Delaware (“ContraVir”).

 

RECITALS

 

WHEREAS, Chimerix owns or otherwise controls patents, patent applications,
know-how and other information relating to the compound known as CMX157;

 

WHEREAS, ContraVir is engaged in the discovery and development of antiviral
therapies; and

 

WHEREAS, ContraVir desires to obtain, and Chimerix is willing to grant to
ContraVir, a license under the Chimerix Technology to develop, make, have made,
use, sell, offer for sale, export and import Compounds and Products in the
Field, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below:

 

1.1                               “Accounting Standards” shall mean (a) U.S.
generally accepted accounting principles or (b) international financial
reporting standards; in either case, consistently applied throughout the
organization of a Party (or a Related Party, as applicable).

 

1.2                               “Acquirer Compound” shall mean:

 

(a)                                 any Converting Compound that is Controlled
by a Third Party Acquirer of Chimerix, or any Affiliate of such Third Party
Acquirer, immediately prior to such Third Party Acquirer’s acquisition of
Chimerix; or

 

(b)                                 any Converting Compound that is Controlled
by a Third Party Acquirer of Chimerix, or any Affiliate of such Third Party
Acquirer, following such Third Party Acquirer’s acquisition of Chimerix,
provided that such Converting Compound (i) was invented or reduced to practice
without use of any Chimerix Know-How (including any of Chimerix’s

 

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

confidential or proprietary information existing prior to such Third Party’s
acquisition of Chimerix) and (ii) is not claimed by any of the Chimerix Patent
Rights set forth in Exhibit A.

 

1.3                               “Act” shall mean, as applicable, the United
States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§301 et seq., and/or the
Public Health Service Act, 42 U.S.C. §§262 et seq., as such may be amended from
time to time.

 

1.4                               “Affiliate” shall mean, with respect to any
Person, any other Person that directly or indirectly controls, is controlled by
or is under common control with such Person.  A Person shall be deemed to
control another Person if such Person possesses the power to direct or cause the
direction of the management, business and policies of such Person, whether
through the ownership of 50% or more of the voting securities of such Person, by
contract or otherwise. For clarity, once a Person ceases to be an Affiliate of a
Party then without any further action, such Person shall cease to have any
rights under this Agreement by reason of being an Affiliate of such Party.

 

1.5                               “Applicable Laws” shall mean the applicable
laws of any jurisdiction which are applicable to any of the Parties or their
respective Affiliates in carrying out activities hereunder or to which any of
the Parties or their respective Affiliates in carrying out the activities
hereunder is subject, and shall include all statutes, enactments, acts of
legislature, laws, ordinances, rules, regulations, notifications, guidelines,
policies, directions, directives and orders of any statutory authority,
tribunal, board, or court or any central or state government or local authority
or other governmental entity in such jurisdictions.

 

1.6                               “Chimerix Know-How” shall mean all Know-How
Controlled by Chimerix or any of its Affiliates as of the Effective Date.

 

1.7                               “Chimerix Patent Rights” shall mean any and
all Patent Rights Controlled by Chimerix or any of its Affiliates as of the
Effective Date or at any time during the Term that claim or Cover the
composition of matter, manufacture or use of any Compound and/or Product (but
excluding claims solely and specifically claiming the composition of matter,
use, or manufacture of any Other Active).  The Chimerix Patent Rights shall
include Chimerix’s (and its Affiliates’) rights in Joint Patent Rights.  The
Chimerix Patent Rights shall include those listed in Exhibit A.  Notwithstanding
the foregoing, Chimerix Patent Rights shall not include any Patents Controlled
by any Third Party Acquirer of Chimerix, or any Affiliate of such Third Party
Acquirer, except for any such Patents claiming inventions made by such Third
Party Acquirer or its Affiliate after such Third Party Acquirer’s acquisition of
Chimerix through (a) use of Chimerix Know-How or (b) practice of any invention
that is then Covered by a Valid Patent Claim of the Chimerix Patent Rights
listed in Exhibit A.

 

1.8                               “Chimerix Product” shall mean (a) a Compound
or Product for the treatment or prevention of an Excluded Indication or (b) an
Excluded Product for the treatment or prevention of any Indication.

 

1.9                               “Chimerix Technology” shall mean Chimerix
Patent Rights and Chimerix Know-How.

 

2

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.10                        “Chimerix/UC Patent Rights” shall have the meaning
provided in Section 8.2(a).

 

1.11                        “Combination Product” shall mean a Product which
includes one or more Other Actives in combination with a Compound, including a
fixed-dose combination product.  All references to Product in this Agreement
shall be deemed to include Combination Product; provided, however, that nothing
contained in this Agreement shall be construed to grant or convey to ContraVir
any license or other right to any Other Active.

 

1.12                        “Commercially Reasonable Efforts” shall mean, with
respect to the efforts to be expended by a Party with respect to any objective,
the level of reasonable, diligent, good faith efforts that biopharmaceutical
companies typically devote to products owned by them that are at a similar stage
in their development or product life and are of similar market potential taking
into account efficacy, safety, approved labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood of regulatory approval, the
profitability of the product, and other relevant factors.  As used in this
Section 1.12, “biopharmaceutical companies” shall mean companies in the
biopharmaceutical industry of a size and stage of development similar to that of
such Party, including having human pharmaceutical product candidates or products
in a similar stage of development to the Compound.  Commercially Reasonable
Efforts shall be determined on a market-by-market and Product-by-Product basis,
and it is anticipated that the level of effort will be different for different
markets, and will change over time, reflecting changes in the status of the
Product and the market(s) involved.

 

1.13                        “Compound” shall mean:

 

(a)                                 the (3-(hexadecyloxy)propyl hydrogen
((R)-1-(6-amino-9H-purin 9-yl)propan-2-yloxy) methyl phosphonate, known as
“CMX157”;

 

(b)                                 any Converting Compound that is Controlled
by Chimerix as of the Effective Date;

 

(c)                                  any Converting Compound that is Controlled
by Chimerix and that is synthesized or generated after the Effective Date and
during the Term; but excluding any Acquirer Compound;

 

(d)                                 any metabolite of any of the compounds
(excluding Acquirer Compounds) described in the preceding subparagraphs (a)-(c);

 

(e)                                  any prodrug, conjugate or complex of any of
the compounds (excluding Acquirer Compounds) described in the preceding
subparagraphs (a)-(d); or

 

(f)                                   any salt, free acid/base, solvate,
enantiomer, isomer, hydrate, ester, racemate or polymorphic form of any of the
compounds (excluding Acquirer Compounds) described in the preceding
subparagraphs (a)-(e).

 

3

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.14                        “Compound IND” shall mean IND # 103,150.

 

1.15                        “Confidential Information” shall mean any and all
Information, whether communicated in writing or orally or by any other method,
which is provided by or on behalf of one Party to the other Party in connection
with this Agreement or pursuant to that certain Mutual Non-Disclosure Agreement
between the Parties dated June 26, 2014.

 

1.16                        “ContraVir Know-How” shall mean all Know-How
Controlled by ContraVir or its Affiliates (other than as a result or by virtue
of any license granted by Chimerix to ContraVir under this Agreement) during the
Term, including all Know-How developed or generated by or on behalf of ContraVir
or any of its Affiliates in the course of conducting research, development,
manufacturing, regulatory or commercialization activities contemplated by this
Agreement.

 

1.17                        “ContraVir Patent Rights” shall mean all Patent
Rights Controlled by ContraVir or its Affiliates (other than as a result or by
virtue of any license granted by Chimerix to ContraVir under this Agreement)
during the Term that claim or cover the composition of matter, manufacture or
use of any Compound and/or Product.  The ContraVir Patent Rights shall include
ContraVir’s (and its Affiliates’) rights in Joint Patent Rights.

 

1.18                        “Control”, “Controls” or “Controlled by” shall mean,
with respect to any Patent Rights, Information, Know How or other intellectual
property rights, the possession by Person of the ability (whether by ownership,
license or other right, other than pursuant to a license granted under this
Agreement) to grant access to, or a license or sublicense of, such Patent
Rights, Know-How, Information or other intellectual property rights without
violating the terms of any agreement or other arrangement with any other Person.

 

1.19                        “Converting Compound” shall mean a pharmaceutically
active compound that is converted in vivo into the active moiety tenofovir
diphosphate.  It is understood that CMX157 is a Converting Compound.

 

1.20                        Cover” means (a) with respect to Know-How, such
Know-How was used in the exploitation of the Product, and (b) with respect to a
Patent Right, a Valid Patent Claim would (absent a license thereunder or
ownership thereof) be Infringed by the exploitation of the Product including
research and development. Cognates of the word “Cover” shall have correlative
meanings.

 

1.21                        “Ebola” shall mean Ebola virus infection and/or
Ebola Virus Disease.

 

1.22                        “EMA” shall mean the European Medicines Agency or
any successor entity thereto.

 

1.23                        “EU MAA Approval” shall mean (a) the approval of an
NDA for a Product for a particular Indication by the EMA or the relevant
Regulatory Authority in at least one EU Market, and (b) if required for
marketing of such Product for such Indication in such EU Market, receipt of
pricing/reimbursement approval for such Product for such Indication in such
EU Market.

 

4

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.24                        “EU Market” shall mean any European Union member
state.

 

1.25                        “Excluded Indication” shall mean the treatment or
prevention of Ebola.

 

1.26                        “Excluded Product” shall mean any topical dosage
form of or containing a Compound (with or without any Other Active).

 

1.27                        “Export Control Laws” shall mean all applicable U.S.
laws and regulations relating to (a) sanctions and embargoes imposed by the
Office of Foreign Assets Control of the U.S. Department of Treasury or (b) the
export or re-export of commodities, technologies, or services, including the
Export Administration Act of 1979, 24 U.S.C. §§2401-2420, the International
Emergency Economic Powers Act, 50 U.S.C. §§1701-1706, the Trading with the Enemy
Act, 50 U.S.C. §§1 et. seq., the Arms Export Control Act, 22 U.S.C. §§2778 and
2779, and the International Boycott Provisions of Section 999 of the U.S.
Internal Revenue Code of 1986 (as amended).

 

1.28                        “FCPA” shall mean the U.S. Foreign Corrupt Practices
Act (15 U.S.C. §§78dd-1, et. seq.) as amended.

 

1.29                        “FDA” shall mean the U.S. Food and Drug
Administration and any successor entity thereto.

 

1.30                        “Field” shall mean the use of Compound or Product
for the treatment or prevention of any and all Indications, but specifically
excluding: (a) the use of Compound or Product for the treatment or prevention of
any Excluded Indication; and (b) the use of any Excluded Product for the
treatment or prevention of any and all Indications.

 

1.31                        “First Commercial Sale” shall mean, with respect to
a given Product in a given country, the first commercial transfer or disposition
for value of such Product by ContraVir or a Related Party to a Third Party
(other than a Related Party) for end use or consumption of such Product in such
country after receipt of Marketing Approval for such Product in such country,
excluding, however, transfers or dispositions of Product, without consideration:
(i) in connection with patient assistance programs; (ii) for charitable or
promotional purposes; (iii) for preclinical, clinical, regulatory or
governmental purposes or under so-called “named patient” or other limited access
programs; or (iv) for use in any tests or studies reasonably necessary to comply
with Applicable Law, regulation or request by a Regulatory Authority.  For
clarity, First Commercial Sale shall be determined on a Product-by-Product and
country-by-country basis.

 

1.32                        “Generic Version” shall mean, with respect to a
Product, on a country-by-country basis, a pharmaceutical product that: (a) is
sold in a given country by a Third Party, other than a Related Party, a licensee
or sublicensee of a Related Party, or any other Person in a chain of
distribution originating from ContraVir, a Related Party or any of their
respective licensees or sublicensees; (b) contains the same Compound (and, if
applicable, the same Other Active(s)) as such Product in the same dosage form as
such Product; and (c) has been approved for marketing by the relevant Regulatory
Authority in such country in reliance on the Marketing Approval for such Product
in such country, including any such pharmaceutical product that has been
approved

 

5

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

for marketing (i) in the United States, pursuant to Section 505(b)(2) or
Section 505(j) of the Act (21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j),
respectively), (ii) in the European Union or a European Union member state, as a
“generic medicinal product” pursuant to Article 10 of Parliament and Council
Directive 2001/83/EC as amended (including an application under Article 6.1 of
Parliament and Council Regulation (EC) No 726/2004 that relies for its content
on any such provision), or (iii) in any other country or jurisdiction, pursuant
to any equivalent of the foregoing laws, regulations or directives, wherein the
approval of such pharmaceutical product is based on reference to the Marketing
Approval for such Product in such country and a demonstration of bio-equivalence
to such Product and which may be substituted for the Product without any action
by the physician or health care practitioner.

 

1.33                        “GCP” shall mean the then current “good clinical
practices” as such term is defined from time to time by the FDA, EMA or other
Regulatory Authority of competent jurisdiction pursuant to its regulations,
guidelines or otherwise, as applicable.

 

1.34                        “GLP” shall mean the then current “good laboratory
practices” as such term is defined from time to time by the FDA, EMA or other
Regulatory Authority of competent jurisdiction pursuant to its regulations,
guidelines or otherwise, as applicable.

 

1.35                        “GMP” shall mean the then current “good
manufacturing practices” as such term is defined from time to time by the FDA,
EMA or other Regulatory Authority of competent jurisdiction pursuant to its
regulations, guidelines or otherwise, as applicable.

 

1.36                        “ICH” means the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use.

 

1.37                        “IND” shall mean an investigational new drug
application, clinical study application, clinical trial exemption, or similar
application or submission for approval to conduct human clinical investigations
filed with or submitted to a Regulatory Authority in conformance with the
requirements of such Regulatory Authority, including any such application filed
with the FDA pursuant to 21 CFR Part 312.

 

1.38                        “Indication” shall mean a separate and distinct
disease or medical condition in humans: (a) which a Product is intended to treat
or prevent, as evidenced by the protocol for a clinical trial of such Product or
by the proposed Product labeling in an NDA filed with a Regulatory Authority for
such Product; or (b) which is contained in a Product’s labeling approved by a
Regulatory Authority as part of the Marketing Approval for such Product.

 

1.39                        “Information” shall mean any and all proprietary
data, information, materials and know-how (whether patentable or not) that are
not in the public domain, including, (a) ideas, discoveries, inventions,
improvements, technology or trade secrets, (b) pharmaceutical, chemical and
biological materials, products, components or compositions, (c) methods,
procedures, formulas, processes, tests, assays, techniques, regulatory
requirements and strategies, (d) biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, clinical, safety,
manufacturing and quality control data and information related thereto,
(e) technical and non-technical data and other information related to the
foregoing, and

 

6

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(f) drawings, plans, designs, diagrams, sketches, specifications or other
documents containing or relating to such information or materials.

 

1.40                        “Infringe” or “Infringement” means any infringement
as determined by Applicable Law, including, without limitation, direct
infringement, contributory infringement or any inducement to infringe.

 

1.41                        “Initiates” or “Initiation” shall mean, with respect
to a human clinical trial, the administration of the first dose to the first
patient/subject in such trial.

 

1.42                        “Invention” shall mean any invention, whether or not
patentable, made in the course and as a result of the conduct of the activities
contemplated by this Agreement.

 

1.43                        “Joint Invention” shall have the meaning provided in
Section 8.1.

 

1.44                        Joint Patent Rights” shall have the meaning provided
in Section 8.1.

 

1.45                        “Know-How” shall mean any and all Information
related to a Compound and/or Product, or any formulation, product improvement
and/or indication thereof, or necessary or useful for the development,
manufacture, commercialization or use of any of the foregoing; but excluding, in
each case, Information related to any Other Active.

 

1.46                        “Marketing Approval” shall mean all approvals from
the relevant Regulatory Authority in a given country necessary to market and
sell a pharmaceutical product in such country, including pricing and
reimbursement approvals if required for marketing or sale of such product in
such country.

 

1.47                        “Merck” shall mean Merck Sharp and Dohme Corp. and
its Affiliates.

 

1.48                        “Merck Agreement” shall mean that certain
Collaboration and Exclusive License Agreement between Chimerix and Merck Sharp
and Dohme Corp. dated as of July 23, 2012.

 

1.49                        “NDA” shall mean: (a) in the United States, a New
Drug Application (as more fully defined in 21 CFR 314.5, et seq.) filed with the
FDA, or any successor application thereto; or (b) in any other country or group
of countries, the equivalent application or submission for approval to market a
pharmaceutical product filed with the governing Regulatory Authority in such
country or group of countries.

 

1.50                        “Net Sales” shall mean the gross amounts invoiced
for sales or other dispositions of Products by or on behalf of ContraVir or any
of its Related Parties (each, a “Selling Party”) to Third Parties (other than
Related Parties), less the following deductions actually incurred, allowed,
paid, accrued or otherwise specifically allocated to Products by the Selling
Party, all in compliance with applicable Accounting Standards, consistently
applied by the Selling Party:

 

7

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(a)                                 normal and customary trade discounts,
including trade, cash and quantity discounts or rebates credits or refunds,
actually allowed or taken;

 

(b)                                 credits or allowances actually granted or
made for rejection of or return of previously sold Products, including recalls,
or for retroactive price reductions and billing errors or for stocking
allowances;

 

(c)                                  governmental and other rebates (or credits
or other equivalents thereof) actually granted to managed health care
organizations, commercial insurance companies, pharmacy benefit managers (or
equivalents thereof), distributors, national, state/provincial, local, and other
governments, their agencies and purchasers, and reimbursers, or to trade
customers;

 

(d)                                 reasonable fees paid to wholesalers,
distributors, selling agents(excluding sales representatives of the Selling
Party), group purchasing organizations, Third Party payors, other contractees
and managed care entities, in each case with respect to the Product;

 

(e)                                  charges separately invoiced for freight,
insurance, transportation, postage and handling;

 

(f)                                   taxes, custom duties or other governmental
charges (including any tax such as a value added or similar tax or government
charge but excluding what is commonly known as income tax) levied on or measured
by the billing amount for Products, as adjusted for rebates and refunds; and

 

(g)                                 bad debts or provision for bad debts
deductions actually written off during the applicable accounting period
following the applicable Accounting Standards used by the Selling Party.

 

In no event shall any particular amount identified above be deducted more than
once in calculating Net Sales (i.e., no “double counting” of deductions).

 

On a country-by-country basis, if a Product under this Agreement is sold in the
form of a Combination Product in a country, Net Sales for the purpose of
determining royalties due hereunder shall be calculated as follows:

 

(i)                                    Where all active ingredients in such
Combination Product are sold separately in such country, Net Sales shall be
calculated by multiplying actual Net Sales of such Combination Product in such
country as determined under the first paragraph of this Section 1.50 by the
fraction A/(A+B), where A is the net invoice price of the Product as sold
separately in such country, and B is the sum of the net invoice prices of the
Other Active(s) in the combination.

 

(ii)                                If the Product component of the Combination
Product is sold separately in such country, but none of such Other Active(s) is
sold separately in such country, Net Sales shall be calculated by multiplying
actual Net Sales of such Combination Product in

 

8

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

such country as determined under the first paragraph of this Section 1.50 by the
fraction A/C, where A is the net invoice price of such Product component as sold
separately in such country, and C is the net invoice price of the Combination
Product in such country.

 

(iii)                            If the Product component of the Combination
Product is not sold separately in such country, but the Other Active(s) are sold
separately in such country, Net Sales shall be calculated by multiplying actual
Net Sales of such Combination Product in such country as determined under the
first paragraph of this Section 1.50 by the fraction (C-D)/C, where C is the net
invoice price of the Combination Product in such country, and D is the sum of
the net invoice prices charged for the Other Active(s) in the Combination
Product in such country.

 

(iv)                             If none of the Product component and the Other
Active(s) are sold separately in such country, Net Sales for the purpose of
determining royalties due hereunder for the Combination Product shall be
determined by mutual agreement of the Parties in good faith taking into account
the perceived relative value contributions of the Compound or Product portion of
the Combination Product and the Other Active(s) in the Combination Product;
provided, however, that in no event shall the relative value contribution of the
Compound or Product portion of the Combination Product be less than 50%.  In
case of disagreement, an independent expert agreed upon by both Parties or,
failing such agreement, designated by the International Chamber of Commerce,
shall determine such relative value contributions and such determination shall
be final and binding upon the Parties.

 

In the event Product is “bundled” for sale together with one or more other
products in a country (a “Product Bundle”), then Net Sales for such Product sold
under such arrangement shall be determined on a country-by-country basis by
mutual agreement of the Parties in good faith taking into account the relative
value contributions of the Product and the other products in the Product Bundle,
as reflected in their individual sales prices.  In case of disagreement, an
independent expert agreed upon by both Parties or, failing such agreement, the
International Chamber of Commerce shall determine such relative value
contributions and such determination shall be final and binding upon the
Parties.  In addition, if a Selling Party provides discounts or allowances with
respect to a Product Bundle, such discounts and allowances shall be allocated
(for purposes of the deductions used in calculating Net Sales as above) between
the Product and the other products in the Product Bundle in a manner that does
not unfairly or inappropriately bias the level of discounting against the
Product as compared to the other products in such Product Bundle.

 

For clarification, sale of Product by a Selling Party to another Selling Party
for resale by such entity to a Third Party (other than a Related Party) shall
not be deemed a sale for purposes of this definition of “Net Sales,” provided
that the subsequent resale is included in the computation of Net Sales. 
Further, transfers or dispositions of Product, without consideration: (A) in
connection with patient assistance programs; (B) for charitable or promotional
purposes; (C) for preclinical, clinical, regulatory or governmental purposes or
under so-called “named patient” or other limited access programs; or (D) for use
in any tests or studies reasonably necessary to comply with Applicable Law,
regulation or request by a Regulatory Authority, shall

 

9

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

not, in each case of (A) through (D), be deemed sales of such Product for
purposes of this definition of “Net Sales.”

 

1.51                        “Other Active” shall mean any active pharmaceutical
ingredient that is not a Compound.

 

1.52                        “Party” shall mean ContraVir and Chimerix,
individually, and “Parties” shall mean ContraVir and Chimerix, collectively.

 

1.53                        “Patent Rights” shall mean (i) patents and patent
applications (which for the purposes of this Agreement shall be deemed to
include certificates of invention and applications for certificates of
invention), (ii) any and all divisionals, continuations, continuations-in-part,
reissues, renewals, substitutions, registrations, re-examinations,
revalidations, extensions, supplementary protection certificates and the like of
any such patents and patent applications, and (iii) any and all foreign
equivalents of the foregoing.

 

1.54                        “Person” means any individual, partnership, joint
venture, limited liability company, corporation, firm, trust, association,
unincorporated organization, governmental authority or agency, or any other
entity not specifically listed herein.

 

1.55                        “Phase 3 Clinical Trial” shall mean a human clinical
trial of a Product in any country designed to: (i) establish that such Product
is safe and efficacious for its intended use; (ii) define warnings, precautions
and adverse reactions that are associated with the Product in the dosage range
to be prescribed and (iii) support regulatory approval of such Product that
would satisfy the requirements of 21 CFR 312.21(c) or its non-US equivalents.

 

1.56                        “Pivotal Trial” shall mean: (a) a Phase 3 Clinical
Trial; or (b) any other human clinical trial that the applicable Regulatory
Authority has agreed, whether before Initiation of such trial (e.g., pursuant to
a special protocol assessment agreement with the FDA) or after Initiation of
such trial (e.g., based on an interim data analysis), is sufficient to form the
primary basis of an efficacy claim in an NDA submission, regardless of whether
the sponsor of such trial characterizes or refers to such trial as a “Phase 3,”
“Phase 2b” or “Phase 2b/3” trial (or otherwise) in the applicable protocol, on
clinicaltrials.gov, or in any other context.  If a human clinical trial does not
constitute a Pivotal Trial at the time of Initiation of such trial, but is later
determined by the applicable Regulatory Authority to be sufficient to form the
primary basis of an efficacy claim in an NDA submission, then, for purposes of
Section 4.2 hereof, and notwithstanding Section 1.41, “Initiation” of such
Pivotal Trial shall be deemed to have occurred on the date of such determination
by the applicable Regulatory Authority.

 

1.57                        “Product” shall mean any pharmaceutical composition
or preparation (in any and all dosage forms) in final form containing a
Compound, including any Combination Product; but excluding, in any event,
Excluded Products.  For clarity, different formulations or dosage strengths of a
given Product shall be considered the same Product for purposes of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.58                        “Regulatory Authority” shall mean any country,
federal, supranational, state or local regulatory agency, department, bureau or
other governmental or regulatory authority having the administrative authority
to regulate the development or marketing of pharmaceutical products in any
country or other jurisdiction.

 

1.59                        “Regulatory Documentation” shall mean all regulatory
applications, registrations, licenses, authorizations and approvals (including
all INDs, NDAs and Marketing Approvals), all correspondence submitted to or
received from Regulatory Authorities (including minutes and official contact
reports relating to any communications with any Regulatory Authority), and all
reports and documentation in connection with clinical studies and tests
(including study reports and study protocols, and copies of all interim study
analysis), and all data contained in any of the foregoing, including all INDs,
NDAs, advertising and promotion documents, manufacturing data, drug master
files, clinical data, adverse event files and complaint files, in each case
related to a Compound and/or Product.

 

1.60                        “Regulatory Exclusivity” shall mean marketing or
manufacturing exclusivity conferred by the applicable Regulatory Authority in a
country or jurisdiction on the holder of a Marketing Approval for a
pharmaceutical product in such country or jurisdiction, including, by way of
example and not of limitation, regulatory data exclusivity, orphan drug
exclusivity, new chemical entity exclusivity and pediatric exclusivity.

 

1.61                        “Related Party” shall mean each of ContraVir’s
Affiliates and its and their respective Sublicensees hereunder.

 

1.62                        “Royalty Term” shall have the meaning provided in
Section 4.4.

 

1.63                        “Sublicensee” shall mean a Third Party sublicensee
under the license granted by Chimerix to ContraVir pursuant to Section 2.1,
whether such Third Party’s sublicense was granted to it directly by ContraVir or
its Affiliate or indirectly through one or more tiers of sublicense.

 

1.64                        “Term” shall have the meaning provided in
Section 9.1.

 

1.65                        “Territory” shall mean the entire world.

 

1.66                        “Third Party” shall mean an entity other than
ContraVir and its Affiliates, and Chimerix and its Affiliates.

 

1.67                        “Third Party Acquirer” shall have the meaning
provided in Section 12.5(a).

 

1.68                        “UC” shall mean the Regents of the University of
California.

 

1.69                        “UC License” shall mean that certain License
Agreement dated as of May 13, 2002, by and between Chimerix and the UC, as
amended on September 11, 2002, December 17, 2010, September 14, 2011, and
July 19, 2012.

 

11

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

1.70                        “Valid Patent Claim” shall mean a claim of an issued
and unexpired patent included within the Chimerix Patent Rights, which claim has
not been revoked or held unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction (which decision is not
appealable or has not been appealed within the time allowed for appeal), and
which claim has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise.

 

ARTICLE 2

 

LICENSE GRANT

 

2.1                               License Grant.  Subject to the terms and
conditions of this Agreement, Chimerix hereby grants to ContraVir (a) an
exclusive (even as to Chimerix and its Affiliates),  royalty-bearing license
including the right to sublicense through multiple tiers of sublicense, under
the Chimerix Patent Rights and the Chimerix Know-How that is specific to
Compounds and Products, and (b) a non-exclusive, royalty-bearing license
including the right to sublicense through multiple tiers of sublicense, under
the Chimerix Know-How that is not specific to the Compounds and Products; in
each case, solely to discover, develop, make, have made, use, sell, have sold,
offer for sale, market, export, import and otherwise commercialize Compounds and
Products in the Field in the Territory during the Term.

 

2.2                               Sublicensing.  Any sublicense granted by
ContraVir under this Agreement (directly or indirectly through its Affiliate) to
a Third Party shall be (a) in writing and (b) subject and subordinate in all
respects to, and consistent with, the terms and conditions of this Agreement
and, with respect to the Chimerix/UC Patent Rights, all applicable terms and
conditions of the UC License.  ContraVir shall provide Chimerix with a copy of
any sublicense agreement entered into by ContraVir or its Affiliate, and any
amendment thereto, within 15 days of its execution.  ContraVir shall be liable
for the failure of its Sublicensees to comply with the relevant obligations
under this Agreement and shall, at its own cost, enforce compliance by
Sublicensees with the terms of the sublicense agreement.

 

2.3                               Technology Transfer.

 

(a)                                 Inventory.  Within 60 days after the
Effective Date, subject to Chimerix’s receipt of the Preferred Stock (as defined
in Section 4.1 of this Agreement), Chimerix shall transfer to ContraVir at no
additional cost to ContraVir, all of Chimerix’s existing inventory of bulk
Compound and bulk Product, including any such inventory held at any contract
manufacturer of Chimerix (collectively, “Inventory”), provided that Chimerix may
retain, and provide to Chimerix’s academic collaborator(s), such limited
quantities of Inventory (not to exceed 1 kilogram) as are necessary for the
conduct of planned clinical trials of one or more topical dosage forms of the
Compound.  Exhibit B attached hereto sets forth Chimerix’s good faith estimate
of the available Inventory.

 

(b)                                 Manufacturing Technology Transfer.  Within
60 days after the Effective Date, subject to Chimerix’s receipt of the Preferred
Stock, Chimerix shall transfer or cause to be transferred (including from its
Third Party contract manufacturers) to ContraVir, or

 

12

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

a Third Party manufacturer designated by ContraVir, copies of all Chimerix
Know-How related to the manufacture of Compound in Chimerix’s Control (whether
in the possession of Chimerix, its Affiliate or a Third Party contract
manufacturer), in order to enable ContraVir (or its designee) to manufacture
Compound for use in the Field using the process employed by or on behalf of
Chimerix to manufacture Compound; provided, however, that Chimerix shall have no
obligation to transfer or disclose to ContraVir any Chimerix Know-How related to
the manufacture of any Chimerix Product (except to the extent such Chimerix
Know-How also relates to the manufacture of the Product).  In addition, Chimerix
shall provide ContraVir with an introduction to Chimerix’s Third Party contract
manufacturer(s) for Compound and shall deliver to such contract
manufacturer(s) written authorization (i) to contract with ContraVir for the
manufacture and supply of Compound, (ii) to manufacture Compound on behalf of
ContraVir, and (iii) to disclose to ContraVir such Chimerix Know-How regarding
manufacture of Compound as in the possession of such contract manufacturer as
necessary or useful for ContraVir to manufacture or have manufactured Compound
and Product for use in the Field.

 

(c)                                  Chimerix Know-How.  Within 60 days after
the Effective Date, subject to Chimerix’s receipt of the Preferred Stock,
Chimerix shall transfer to ContraVir all clinical safety, toxicology and other
data within the Chimerix Know-How related to the Compound in Chimerix’s
possession and Control (whether generated by or on behalf of Chimerix or
received from Merck) that is available in written, graphic, electronic or other
tangible form (or true and complete copies thereof), and to the extent such data
exists in electronic form, Chimerix may provide the same to ContraVir in
electronic form.

 

(d)                                 Technical Assistance.  During the twelve
(12) month period beginning on the Effective Date (the “Technical Assistance
Period”), at ContraVir’s request, Chimerix shall provide reasonable technical
assistance to ContraVir in the practice of the Chimerix Know-How transferred to
ContraVir pursuant to this Section 2.3 (“Technical Assistance”).  For clarity,
Technical Assistance excludes the performance of any additional research,
development or manufacturing (including CMC) work.  Up to a total of
60 person-hours of Technical Assistance, not to exceed 20 hours in any month,
will be provided at Chimerix’s expense.  For time in excess of 60 person-hours
spent by Chimerix personnel providing Technical Assistance requested by
ContraVir, ContraVir shall reimburse Chimerix at the rate of $400 per
person-hour.  Chimerix shall use Commercially Reasonable Efforts to provide
additional Technical Assistance and in no event shall Chimerix be obligated to
provide more than an aggregate of 40 person-hours of additional Technical
Assistance pursuant to this Section 2.3(d), or to provide Technical Assistance
pursuant to this Section 2.3(d) after the Technical Assistance Period, except,
in each case, upon mutual written agreement of the Parties.  Should ContraVir
request, and Chimerix agree, to provide Technical Assistance at any location
other than Chimerix’s facilities, ContraVir shall also reimburse reasonable
travel and lodging expenses incurred by Chimerix in providing such Technical
Assistance or additional Technical Assistance.

 

(e)                                  Regulatory Documentation.  Within 60 days
after the Effective Date, subject to Chimerix’s receipt of the Preferred Stock,
Chimerix shall transfer and assign to ContraVir all Regulatory Documentation in
Chimerix’s (or any of its Affiliates’) Control, including the transfer and
assignment of IND #103,150 to ContraVir.

 

13

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

2.4                               Reserved Rights.  Chimerix hereby expressly
reserves the exclusive right to practice, and to grant licenses under, the
Chimerix Technology for any and all purposes other than the specific purposes
for which the Chimerix Technology is exclusively licensed to ContraVir under
Section 2.1.  Without limiting the generality of the foregoing, Chimerix hereby
expressly reserves the exclusive right to practice, and to grant licenses under,
the Chimerix Technology to discover, develop, make, have made, use, sell, have
sold, offer for sale, market, import, export and otherwise commercialize
(a) Chimerix Products, and (b) any compound that is not a Compound and any
product containing any compound that is not a Compound (and not containing a
Compound), including, without limitation, brincidofovir (CMX001) for any and all
uses.  In addition, ContraVir acknowledges that the Chimerix/UC Patent Rights
are subject to (i) the “VA/UC Agreement” and “Sponsor’s Rights” (as such terms
are defined in the UC License), (ii) UC’s reserved rights under the UC License,
and (iii) the Dana Farber Cancer Institute’s reserved rights under the UC
License.

 

2.5                               Negative Covenants.

 

(a)                                 By ContraVir.  ContraVir hereby covenants
not to practice, and not to permit or cause any Related Party or other Third
Party to practice, any Chimerix Technology for any purpose other than as
expressly authorized in this Agreement.  Without limiting the generality of the
foregoing, ContraVir shall not, directly or indirectly:

 

(i)                                    develop, use, make, have made, sell, have
sold, offer for sale, export, import or otherwise commercialize any Chimerix
Product; or

 

(ii)                                permit or cause any of its Related Parties
or any Third Party to engage in any of the activities described in the preceding
clause (i).

 

(b)                                 By Chimerix.  Chimerix hereby covenants not
to practice, and not to permit or cause any Affiliate, licensee or other Third
Party to:

 

(i)                                    practice any ContraVir Patent Rights for
any purpose other than as expressly authorized in Section 2.6.

 

(ii)                                develop, use, make have made, sell, have
sold, offer for sale, export, import or otherwise commercialize the Compound or
the Product other than for an Excluded Indication or as an Excluded Product or
Chimerix Product.

 

2.6                               License Grant-Back to Chimerix.  Subject to
the terms and conditions of this Agreement, ContraVir hereby grants to Chimerix
a limited exclusive, worldwide, royalty-free, fully-paid license, with the right
to sublicense through multiple tiers, under ContraVir Patent Rights, solely to
develop, make, have made, use, sell, have sold, offer for sale, export, import
and otherwise commercialize: (a) Chimerix Products; and (b) brincidofovir
(CMX001) for any and all uses.

 

2.7                               Adjustments for Conversion.  In the event
that, during any period and in any market where ContraVir or its Affiliates or
licensees is marketing a Product and Chimerix and its

 

14

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Affiliates or licensees is then marketing a Chimerix Product covered by
clause (a) of Section 1.8, either Party determines that there is objective
evidence of substantial off-label use of the other Party’s product in such
market, which off-label use adversely affects the sales of such Party’s product
in an indication as to which this Agreement contemplates such Party would be
granted or retain, as the case may be, marketing rights, upon the request of
such Party, the Parties will negotiate in good faith for an appropriate economic
compensation to be paid to the Party whose sales are being so adversely affected
with the objective of preserving as near as may be the economic outcome
contemplated by this Agreement during such period and in such territory.

 

2.8                               No Implied Licenses.  No right or license
under any Patent Rights, Know-How or other Information is granted or shall be
granted by implication.  All such rights or licenses are or shall be granted
only as expressly provided in the terms of this Agreement.  For the avoidance of
doubt, Chimerix does not grant to ContraVir any license or other right with
respect to any active pharmaceutical ingredient that is not a Compound. 
ContraVir does not grant to Chimerix any license or other right with respect to
any other ContraVir intellectual property except as described in Section 2.6
and, if applicable, Section 9.5(c).

 

ARTICLE 3

 

DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

 

3.1                               Responsibility.  ContraVir (itself and/or with
or through its Related Parties) shall be solely responsible, at its own expense,
for, and shall control all aspects of, worldwide development (including
pre-clinical and clinical development), manufacture, registration and
commercialization (including marketing, promoting, selling, distributing and
determining pricing for) Compounds and Products in the Field in the Territory. 
Without limiting the generality of the foregoing, ContraVir (itself and/or with
or through its Related Parties) shall be solely responsible for preparing and
submitting all required regulatory filings in connection with obtaining and
maintaining Marketing Approvals with respect to Compounds and Products in the
Field in the Territory, including all INDs NDAs, at ContraVir’s sole expense. 
All of such submissions and other regulatory filings relating to Compounds and
Products in the Field shall be submitted in the name of, and owned by, ContraVir
(or a Related Party, as applicable).

 

3.2                               Diligence.  ContraVir (itself and/or with or
through its Related Parties) shall use Commercially Reasonable Efforts to
develop, seek Marketing Approval for, and commercialize at least one Product for
at least one Indication in the Field in (a) the United States, and (b) at least
three (3) EU Markets.

 

3.3                               Records.  ContraVir shall maintain, or cause
to be maintained, complete and accurate records of all development work
conducted by or on behalf of ContraVir with respect to Compound or Product,
including all results, data, inventions and developments made in the performance
of such development work.  All such records maintained shall be in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.

 

15

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

3.4                               Meetings; Reports.

 

(a)                                 Meetings.  Prior to initiation of the first
Phase 3 Clinical Trial of a Product, the Parties shall, at Chimerix’s written
request but no more than quarterly, hold periodic meetings (by telephone or
videoconference unless otherwise agreed) at which qualified representatives of
ContraVir responsible for Product development will report to Chimerix, and
respond to Chimerix’s reasonable questions regarding, the progress and results
of ContraVir’s Product development and registration efforts.

 

(b)                                 Reports.  On or before June 1 and December 1
of each year during the Term after initiation of the first Phase 3 Clinical
Trial of a Product, ContraVir shall deliver to Chimerix semi-annual written
progress reports (i) summarizing the status of the Product development efforts
of ContraVir and Related Parties, including the Indications for which any of
them is developing any Product, (ii) disclosing any IND or NDA submitted, and
any Marketing Approval obtained, by or on behalf of ContraVir or any Related
Party with respect to any Product (including the applicable Indication), and
(iii) summarizing Product commercialization activities undertaken or planned by
or on behalf of ContraVir or any Related Party with respect to any Product; in
each case, in the preceding six (6) months.  ContraVir shall promptly respond to
any of Chimerix’s reasonable written requests or inquiries relating to the
written progress reports provided hereunder.

 

3.5                               Compliance with Applicable Laws.  ContraVir
shall conduct, and shall cause its Related Parties to conduct, all development,
regulatory, manufacturing and commercialization activities with respect to
Compounds and Products anywhere in the world in compliance with all Applicable
Laws and, as applicable, GLP, GCP and/or GMP.

 

ARTICLE 4

 

PAYMENTS

 

4.1                               Upfront Equity Issuance.  In partial
consideration for the rights and licenses granted to ContraVir hereunder,
ContraVir shall issue to Chimerix, as soon as practicable following the
Effective Date and in no event later than five (5) business days thereafter,
120,000 shares of ContraVir Series B Convertible Preferred Stock, $0.0001 par
value (the “Preferred Stock”).  The Preferred Stock shall (i) have the rights,
preferences and privileges set forth in a Certificate of Designation,
Preferences and Rights of Series B Convertible Preferred Stock to be filed with
the Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit C, and (ii) be issued to Chimerix pursuant to the terms of a
Subscription Agreement in the form attached hereto as Exhibit D.  ContraVir’s
failure to issue the Preferred Stock to ContraVir within five (5) business days
of the Effective Date shall render this Agreement null and void ab initio.

 

4.2                               Milestone Payments.  Within 30 days of the
first achievement of each of the milestone events set forth in the table below
by ContraVir or any Related Party, ContraVir shall provide Chimerix with written
notice of such achievement and shall pay to Chimerix the corresponding one-time,
non-refundable, non-creditable milestone payment set forth below:

 

16

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Milestone Event

 

Milestone Payment

 

Initiation of first Pivotal Trial of a Product

 

$

[*]

 

First FDA approval of an NDA for a Product in the U.S. for any Indication
(“First US Indication”)

 

$

[*]

 

First EU MAA Approval for any Indication (“First EU Indication”)

 

$

[*]

 

First Commercial Sale of a Product in an EU Market

 

$

[*]

 

First FDA approval of an NDA for a Product in the U.S. for any Indication other
than the First US Indication

 

$

[*]

 

First EU MAA Approval for a Product for any Indication other than the First EU
Indication

 

$

[*]

 

 

Each of the above milestone payments shall only be paid once, for the first
achievement of the corresponding milestone event by any Product (regardless of
the number of times such milestone event is achieved by a Product, the number of
Indications for which such milestone event is achieved by a Product, or the
number of Products that achieve such milestone event, and regardless of whether
any such milestone event is achieved by the same Product that achieved any other
milestone event or by a different Product).

 

Commercial Milestone Event

 

Commercial
Milestone Payment

 

First calendar year in which annual Net Sales of all Products in the Territory
exceed $[*]

 

$

[*]

 

 

 

 

 

First calendar year in which annual Net Sales of all Products in the Territory
exceed $[*]

 

$

[*]

 

 

Each of the foregoing commercial milestone payments will be paid only once, for
the first calendar year in which the corresponding commercial milestone event is
achieved and will be due within 30 days after the end of the calendar year in
which such commercial milestone event is achieved.

 

4.3                               Royalties.  Subject to Sections 4.5(b), 4.6
and 4.7 below, ContraVir shall pay royalties to Chimerix on aggregate annual Net
Sales of all Products in the Territory by ContraVir and Related Parties in each
calendar year at the applicable rate(s) set forth below:

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

 

17

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Annual Net Sales Increments

 

Royalty
Rate

 

That portion of annual Net Sales of Products by ContraVir and Related Parties
that is less than or equal to US$[*]

 

[*]

%

That portion of annual Net Sales of Products by ContraVir and Related Parties
that is greater than US$[*]and less than or equal to US$[*]

 

[*]

%

That portion of annual Net Sales of Products by ContraVir and Related Parties
that is greater than US$[*]

 

[*]

%

 

4.4                               Royalty Term.  Royalties under Section 4.3
shall be payable on a Product-by-Product and country-by-country basis during the
period of time commencing on the First Commercial Sale of a Product in a country
and ending upon the latest of: (a) 10 years from the date of First Commercial
Sale of such Product in such country; (b) expiration of Regulatory Exclusivity
for such Product in such country; and (c) expiration of the last-to-expire Valid
Patent Claim of the Chimerix Patent Rights Covering the manufacture, use or sale
of such Product in such country (the “Royalty Term”).  On a Product-by-Product
and country-by-country basis, upon expiration of the Royalty Term for a Product
in a country, ContraVir’s license under Section 2.1 with respect to such Product
in such country shall become fully-paid, irrevocable and perpetual.

 

4.5                               Third Party Licenses.

 

(a)                                 UC License.  Chimerix shall be solely
responsible for making all payments that may become due and payable under the UC
License as a result of the commercialization of Products in the Field by
ContraVir and Related Parties.

 

Additional Third Party Licenses.  In the event that ContraVir determines that it
is necessary to obtain one or more licenses under issued and unexpired Patent
Rights of Third Parties (excluding Sublicensees) in order to make, have made,
use, offer to sell, sell or import the Compound contained in a Product in a
country (“Third Party Patent Licenses”), [*]% of the royalties actually paid to
Third Parties under such Third Party Patent Licenses by ContraVir for the sale
of such Product in such country for a calendar quarter shall be creditable
against the royalty payments due Chimerix by ContraVir with respect to Net Sales
of such Product in such country for such calendar quarter; provided, however,
that in no event shall the royalties otherwise owed by ContraVir to Chimerix for
such calendar quarter in such country be reduced by more than [*]% as a result
of any and all such offsets in the aggregate.  Any portion of the royalties paid
to Third Parties under such Third Party Patent Licenses with respect to such
Product in such country that ContraVir would, but for the foregoing limitation
on royalty reductions, be entitled to deduct under this Section 4.5(b) shall be
carried over and applied against royalties payable to

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

 

18

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Chimerix in respect of such Product in such country in subsequent calendar
quarters until the full deduction is taken; provided, however, that in no event
shall the royalties otherwise owed by ContraVir to Chimerix for any calendar
quarter in such country be reduced by more than [*]% as a result of any and all
such offsets in the aggregate.  For clarity, in no event shall ContraVir be
entitled to deduct from royalties payable to Chimerix hereunder any royalties or
other amounts that may be paid or payable by ContraVir to any Third Party with
respect to Patent Rights or other intellectual property rights covering any
Other Active in a Combination Product.

 

4.6                               Compulsory Licenses.  If a compulsory license
is granted to a Third Party with respect to Product in any country with a
royalty rate lower than the royalty rate under Section 4.3, then the royalty
rate applicable to Net Sales of such Product in that country under Section 4.3
shall be reduced to a rate which is [*] ([*]%) percentage points (i.e.,
[*] basis points) less than the rate paid by the compulsory licensee; provided,
however, that if the royalty rate payable by the compulsory licensee with
respect to Net Sales of such Product in such country is [*]% or less, then
ContraVir shall pay to Chimerix 50% of the royalties received by ContraVir or
its Affiliate with respect to Net Sales of such Product in such country by such
compulsory licensee.

 

4.7                               Adjustment for Generic Competition.  On a
Product-by-Product and country-by-country basis, during any portion of the
Royalty Term for a Product in a country when no Valid Patent Claim of the
Chimerix Patent Rights covers the manufacture, use or sale of such Product in
such country and there is no Regulatory Exclusivity for such Product in such
country, if one or more Generic Versions of such Product account for 20% or more
of aggregate unit sales of such Product and such Generic Version(s) in such
country in a calendar quarter, as determined by reference to applicable sales
data obtained from IMS Health or from such other source for such sales data as
may be agreed upon by the Parties (provided that such other source, if any,
shall be generally recognized as a reliable source for pharmaceutical sales data
among major pharmaceutical companies), then for the remainder of the Royalty
Term for such Product in such country, the royalties payable by ContraVir under
Section 4.3 with respect to Net Sales of such Product in such country shall be
reduced by 50%.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

 

19

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4.8                               ContraVir Board of Directors Observer Rights. 
Until the earlier of (i) the end of the Term of this Agreement or (ii) when
Chimerix holds less than 50% of the Preferred Stock and/or the Common Stock
issued upon conversion of the Preferred Stock, ContraVir shall invite a
representative of Chimerix, reasonably acceptable to ContraVir (the
“Representative”), to attend all meetings of the Board of Directors and
committees thereof in a non-voting observer capacity and, in this respect, shall
give such Representative copies of all notices, minutes, consents and other
materials that it provides to its Board of Directors or committees thereof;
provided, however, (i) that ContraVir reserves the right to withhold any
information and to exclude such Representative from any meeting, or any portion
thereof, as is reasonably determined by the Chairman of the Board or a majority
of the members of the Board of Directors to be necessary to protect
confidentiality of information, avoid a material conflict of interest, or
preserve attorney-client privilege; and (ii) that in no event shall the failure
to provide the notice described above invalidate in any way any action taken at
a meeting of the Board of Directors or a committee thereof.  The initial
Representative shall be Michael D. Rogers, Ph.D.

 

ARTICLE 5

 

PAYMENT; RECORDS; AUDITS

 

5.1                               Payment; Reports.  Royalties under Section 4.3
shall be calculated and reported for each calendar quarter during the Royalty
Term and shall be paid within 60 days after the end of the calendar quarter. 
Each payment of royalties shall be accompanied by a report of Net Sales of
Products by ContraVir and Related Parties in sufficient detail to permit
confirmation of the accuracy of the payment made, including gross sales and Net
Sales of Products on a Product-by-Product and country-by-country basis
(including calculation of Net Sales of Combination Products pursuant to
Section 1.50 based on all of the active ingredients in such Combination
Products), the deductions from gross sales (by major category as set forth in
the definition of Net Sales), details of any royalty credits taken pursuant to
Section 4.5(b) on a Third Party Patent License-by-Third Party Patent License
basis, any applicable reductions or adjustments made pursuant to Section 4.6
and/or Section 4.7, the royalty payable, and the exchange rates used.

 

5.2                               Exchange Rate; Manner and Place of Payment. 
All payment amounts in this Agreement are expressed in U.S. dollars, and all
payments hereunder shall be payable in U.S. dollars.  When conversion of
payments from any foreign currency is required, such conversion shall be
calculated using an exchange rate equal to the average of the interbank rates of
exchange for such currency as reported at OANDA.com during the calendar quarter
for which payment is due.  All payments owed under this Agreement shall be made
by wire transfer in immediately available funds to the bank and account
designated in writing by Chimerix.

 

5.3                               Income Tax Withholding.  Chimerix will pay any
and all taxes levied on account of any payments made to it under this
Agreement.  If any taxes are required to be withheld by ContraVir from any
payment made to Chimerix under this Agreement, ContraVir shall (a) deduct such
taxes from the payment made to Chimerix, (b) timely pay the taxes to the proper
taxing authority, (c) send proof of payment to Chimerix and certify its receipt
by the taxing authority within 30 days following such payment, and (d) cooperate
with Chimerix in any way reasonably

 

20

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

requested by Chimerix, to obtain available reductions, credits or refunds of
such taxes.  Without limiting the generality of the foregoing, upon request by
Chimerix, ContraVir shall provide Chimerix such information in ContraVir’s
possession as may be reasonably necessary for Chimerix to obtain the benefit of
any present or future treaty against double taxation which may apply to payments
made to Chimerix under this Agreement.

 

If ContraVir is required to make a payment to Chimerix subject to a deduction or
withholding of taxes, and if such deduction or withholding of tax obligation
arises solely as a result of the assignment of this Agreement by ContraVir or as
a result of any failure on the part of ContraVir to comply with Applicable Laws
relating to the withholding of taxes, in each case, after the Effective Date,
that has the effect of increasing the deduction or withholding of taxes on such
payment above the amounts of deduction or withholding of taxes that would
otherwise be deducted or withheld prior to such assignment of this Agreement or
prior to such failure by ContraVir to comply with such Applicable Laws, as
applicable (a “ContraVir Withholding Tax Action”), then the payment by ContraVir
(in respect of which such deduction or withholding of taxes is required to be
made) shall be increased by the amount of such additional deduction or
withholding taxes (the “Additional Tax”), but solely to the extent that (i) such
Additional Tax arises solely as a direct result of such ContraVir Withholding
Tax Action and (ii) such Additional Tax cannot be recovered by Chimerix.  The
Additional Tax, along with any other taxes deducted and withheld from the
payment made by ContraVir, shall be timely remitted to the proper governmental
authority for the account of Chimerix in accordance with Applicable Laws.

 

5.4                               Audits.  ContraVir shall keep (and shall cause
its Affiliates and Sublicensees to keep) complete and accurate records
pertaining to the sale or other disposition of Products in sufficient detail to
permit Chimerix to confirm the accuracy of all royalty payments due hereunder
for at least five (5) full calendar years following the end of the calendar year
to which they pertain.  Chimerix shall have the right, once annually, to cause
an independent, certified public accountant reasonably acceptable to ContraVir
to audit such records solely to confirm Net Sales and royalties for a period
covering not more than the preceding five (5) full calendar years.  No calendar
year shall be subject to audit under this section more than once. Such audits
may be exercised during normal business hours upon reasonable prior written
notice of not less than 30 days to ContraVir in the location where the records
are maintained.  The auditor will execute a reasonable written confidentiality
agreement with ContraVir and will disclose to Chimerix only such information as
is reasonably necessary to provide Chimerix with information regarding any
actual or potential discrepancies between amounts reported and actually paid and
amounts payable under this Agreement.  The auditor will send a copy of the
report to ContraVir at the same time it is sent to Chimerix.  The report sent to
both Parties will include the methodology and calculations used to determine the
results.  Prompt adjustments shall be made by the Parties to reflect the results
of such audit.  Chimerix shall bear the full cost of such audit unless such
audit discloses an underpayment by ContraVir of more than 5% of the amount due
for any calendar year under this Agreement, in which case, ContraVir shall bear
the full cost of such audit and shall promptly remit to Chimerix the amount of
any underpayment.  If such audit discloses an overpayment by ContraVir, then
ContraVir will deduct the amount of such overpayment from amounts otherwise owed
to Chimerix under this Agreement.

 

21

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

5.5                               Late Payments.  In the event that any payment
due under this Agreement is not made when due, the payment shall accrue interest
at a rate per annum that is 400 basis points (i.e., four percentage points)
above the then-current prime rate quoted by Citibank in New York City for the
period from the due date for payment until the date of actual payment; provided,
however, that in no event shall such rate exceed the maximum legal annual
interest rate.  The payment of such interest shall not limit Chimerix from
exercising any other rights it may have as a consequence of the lateness of any
payment.

 

ARTICLE 6

 

CONFIDENTIALITY AND PUBLICATION

 

6.1                               Confidential Information.  Except to the
extent expressly authorized by this Agreement, each Party (in such capacity, the
“Receiving Party”) agrees that, during the Term and for 7 years thereafter, it
shall keep confidential and shall not publish or otherwise disclose to any Third
Party, and shall not use for any purpose other than as expressly provided for in
this Agreement or any other written agreement between the Parties, any
Confidential Information furnished or made available to it by or on behalf of
the other Party (in such capacity, the “Disclosing Party”).  The Receiving Party
shall use at least the same standard of care as it uses to protect proprietary
or confidential information of its own (but in no event less than reasonable
care) to ensure that its, and its Affiliates’, employees, agents, consultants
and other representatives do not disclose or make any unauthorized use of the
Confidential Information.  The Receiving Party shall promptly notify the
Disclosing Party upon discovery of any unauthorized use or disclosure of the
Disclosing Party’s Confidential Information.

 

6.2                               Exceptions.  Confidential Information shall
not include any information which the Receiving Party can prove by competent
evidence: (a) is now, or hereafter becomes, through no act or failure to act on
the part of the Receiving Party, generally known or available; (b) is known by
the Receiving Party and/or any of its Affiliates at the time of receiving such
information, as evidenced by its records; (c) is hereafter furnished to the
Receiving Party and/or any of its Affiliates by a Third Party, as a matter of
right and without restriction on disclosure; or (d) is independently discovered
or developed by the Receiving Party and/or any of its Affiliates, without the
use of Confidential Information of the Disclosing Party.  Any combination of
features or disclosures shall not be deemed to fall within the exclusions set
forth in the preceding clauses (a) and (b) merely because individual features
are published or available to the general public or in the rightful possession
of the Receiving Party unless the combination itself and principle of operation
are published or available to the general public or in the rightful possession
of the Receiving Party.

 

6.3                               Authorized Disclosure.  Notwithstanding the
provisions of Section 6.1, the Receiving Party may disclose Confidential
Information of the Disclosing Party as expressly permitted by this Agreement, or
if and to the extent such disclosure is reasonably necessary in the following
instances:

 

(a)                                 filing or prosecuting Patents as permitted
by this Agreement;

 

22

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(b)                                 enforcing such Party’s rights under this
Agreement and in performing its obligations under this Agreement.

 

(c)                                  prosecuting or defending litigation as
permitted by this Agreement;

 

(d)                                 complying with applicable court orders,
applicable laws, rules or regulations, or the listing rules of any exchange on
which the Receiving Party’s securities are traded;

 

(e)                                  disclosure to Affiliates, actual and
potential licensees and sublicensees, employees, consultants or agents of the
Receiving Party who have a need to know such information in order for the
Receiving Party to exercise its rights or fulfill its obligations under this
Agreement, provided, in each case, that any such Affiliate, actual or potential
licensee or sublicensee, employee, consultant or agent agrees to be bound by
terms of confidentiality and non-use comparable in scope to those set forth in
this Article 6;

 

(f)                                   in the case of Chimerix, disclosure to UC
to the extent required to comply with the UC License; and

 

(g)                                 disclosure to Third Parties in connection
with due diligence or similar investigations by such Third Parties, and
disclosure to potential Third Party investors in confidential financing
documents, provided, in each case, that any such Third Party agrees to be bound
by reasonable obligations of confidentiality and non-use.

 

Notwithstanding the foregoing, in the event the Receiving Party is required to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 6.3(c) or 6.3(d), it will, except where impracticable, give reasonable
advance notice to the Disclosing Party of such disclosure and use efforts to
secure confidential treatment of such information at least as diligent as the
Receiving Party would use to protect its own confidential information, but in no
event less than reasonable efforts.  In any event, the Receiving Party agrees to
take all reasonable action to avoid disclosure of Confidential Information
hereunder.

 

6.4                               Publications.  ContraVir and its Affiliates
shall have the right to publish the results of their development activities,
including clinical trials, with respect to the Compounds and Products in the
Field.  Chimerix shall have the right to review and comment on any material
proposed for disclosure or publication by ContraVir or its Affiliate, such as by
oral presentation, manuscript or abstract, that relates to the development,
manufacture or commercialization Compounds or Products and/or that includes
Confidential Information of Chimerix.  Before any such material is submitted for
publication or disclosure (other than oral presentation materials and abstracts,
which are addressed below), ContraVir shall deliver a complete copy to Chimerix
at least 30 days prior to submitting the material to a publisher or initiating
such other disclosure, and Chimerix shall review any such material and give its
comments to ContraVir within 15 days of the delivery of such material to
Chimerix which comments shall be considered by ContraVir in good faith.  With
respect to oral presentation materials and abstracts, ContraVir shall deliver a
complete copy to Chimerix at least 10 days prior to the anticipated date of the
presentation, and Chimerix shall make reasonable efforts to expedite review of
such materials and abstracts, and

 

23

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

shall return such items as soon as practicable to ContraVir with appropriate
comments, if any, but in no event later than 5 days from the date of delivery to
Chimerix which comments shall be considered by ContraVir in good faith. 
ContraVir shall comply, or cause its Affiliate to comply (as applicable), with
Chimerix’s requests to delete references to Chimerix’s Confidential Information
in any such material and agrees to delay any submission for publication or other
public disclosure for a period of up to an additional 60 days for the purpose of
preparing and filing appropriate patent applications.  In addition, ContraVir
shall comply with Chimerix’s request to delete from such materials any
unpublished chemical structure of any Compound or any unpublished method of
synthesis of any Compound.  Chimerix shall not publish any information relating
to Compounds and/or Products in the Field without the prior written consent of
ContraVir (such consent not to be unreasonably withheld or delayed); provided,
however, that, notwithstanding the foregoing or any other provision of this
Agreement to the contrary, Chimerix and/or its academic collaborator(s) shall be
free to publish the results of research and development activities with respect
to Chimerix Products, whether conducted before or after the Effective Date
provided that such publications do not refer to or disclose the Confidential
Information of ContraVir.  To the extent practicable under the circumstances and
to the extent Chimerix has the right and ability to do so, Chimerix shall use
reasonable efforts to provide ContraVir with the opportunity to review and
comment on any proposed publication of the results of research and development
activities with respect to Chimerix Products and shall comply with ContraVir’s
request to delete references to ContraVir’s Confidential Information; provided,
however, that the failure to provide ContraVir with the opportunity to review
and comment on any such proposed publication by an academic collaborator of
Chimerix (even if one or more Chimerix employees is a named co-author of such
publication or Chimerix’s contributions to such research and development are
acknowledged in such publication) which does not contain or refer to the
Confidential Information of ContraVir will not constitute a breach of Chimerix’s
obligation under this sentence if such academic collaborator has the right, by
contract, institutional policy or otherwise, to make such publication.

 

6.5                               Publicity.

 

(a)                                 Press Releases.  No later than one
(1) business day following the Effective Date, the Parties shall issue joint
press release announcing the execution of this Agreement in substantially the
form attached hereto as Exhibit E.  Except as required by applicable securities
laws or the listing rules of any stock exchange on which securities issued by a
Party or its Affiliates are traded, neither Party shall make any other public
announcement concerning this Agreement or the subject matter hereof without the
prior written consent of the other, which shall not be unreasonably withheld or
delayed; provided that each Party may make any public statement in response to
questions by the press, analysts, investors or those attending industry
conferences or financial analyst calls, respond to queries by any exchange on
which such Party’s securities are traded, or issue press releases, so long as
any such public statement, response, or press release is not inconsistent with
prior public disclosures or public statements made in accordance with this
Section 6.5 and which do not reveal non-public information about the other
Party.  In the event of a required public announcement, to the extent
practicable under the circumstances, the Party making such announcement shall
use reasonable efforts to provide the other Party with a copy of the proposed
text of such announcement sufficiently in advance

 

24

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

of the scheduled release to afford such other Party a reasonable opportunity to
review and comment upon the proposed text, unless the proposed text is
substantially the same as that used in any prior public disclosure, press
release or public statement made in accordance with this Section 6.5.

 

(b)                                 Filing of this Agreement.  The Parties shall
coordinate in advance with each other in connection with the filing of this
Agreement (including redaction of certain provisions of this Agreement) with any
securities authority or with any stock exchange on which securities issued by a
Party or its Affiliate are traded, and each Party will use reasonable efforts to
seek confidential treatment for the terms proposed to be redacted; provided that
each Party will ultimately retain control over what information to disclose to
any securities authority or stock exchange, as the case may be, and provided
further that the Parties will use their reasonable efforts to file redacted
versions with any governing bodies which are consistent with redacted versions
previously filed with any other governing bodies.  Other than such obligation,
neither Party (nor any of its Affiliates) will be obligated to consult with or
obtain approval from the other Party with respect to any filings to any
securities authority or stock exchange.

 

6.6                               Prior Non-Disclosure Agreement.  As of the
Effective Date, the terms of this Article 6 shall supersede any prior
non-disclosure, secrecy or confidentiality agreement between the Parties (or
their Affiliates) dealing with the subject of this Agreement, including the
Mutual Non-Disclosure Agreement between the Parties dated June 26, 2014.  Any
information disclosed by a Party pursuant to any such prior agreement shall be
deemed Confidential Information of such Party for purposes of this Agreement.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

 

7.1                               Mutual Representations and Warranties.  Each
Party represents and warrants to the other that, as of the Effective Date:
(a) it is duly organized and validly existing under the laws of its jurisdiction
of incorporation or formation, and has full corporate or other power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate or
partnership action; and (c) this Agreement is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound (including, with respect to Chimerix, the UC
License), nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

7.2                               Chimerix Representations and Warranties. 
Chimerix represents and warrants to ContraVir that as of the Effective Date of
this Agreement:

 

(a)                                 Exhibit A attached hereto contains a true
and complete list of the Chimerix Patent Rights existing on the Effective Date. 
The Chimerix Patent Rights listed in Exhibit A include all of the Patent Rights
Controlled by Chimerix as of the Effective Date that

 

25

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

cover the Compound or any compound Controlled by Chimerix as of the Effective
Date that is known to be a Converting Compound, or the manufacture, use, sale,
offer for sale or import of any of the foregoing;

 

(b)                                 Chimerix (i) has the right to grant the
license that it purports to grant in Section 2.1; and (ii) has not granted to
any Third Party any license or other right with respect to any Compound, Product
or Chimerix Technology that conflicts with the license and rights granted to
ContraVir herein, except that, under the terms of the Merck Agreement, the
licenses granted to Merck thereunder survive on a non-exclusive basis until
August 12, 2015, solely to permit Merck, its Affiliates, and their respective
sublicensees and distributors to finish any Product-related manufacturing
work-in-process and to sell such Products and any other Products or Compound
remaining in inventory; Chimerix will not amend or extend the licenses under the
Merck Agreement in any manner that would reasonably be expected to detrimentally
affect ContraVir’s rights under this Agreement without the express written
consent of ContraVir.

 

(c)                                  other than the UC License, there are no
agreements in effect as of the Effective Date between Chimerix and a Third Party
under which rights with respect to the Chimerix Technology are being licensed to
Chimerix;

 

(d)                                 Chimerix is the sole and exclusive owner of
all right, title and interest in and to the Chimerix Patent Rights in existence
on the Effective Date, other than the Chimerix/UC Patent Rights, the owner(s) of
which are identified in Exhibit A and which are subject to (i) the “VA/UC
Agreement” and “Sponsor’s Rights” (as such terms are defined in the UC License),
(ii) UC’s reserved rights under the UC License, and (iii) the Dana Farber Cancer
Institute’s reserved rights under the UC License;

 

(e)                                  to the best of Chimerix’s knowledge, the
issued and unexpired claims included in the Chimerix Patent Rights existing as
of the Effective Date are valid and enforceable;

 

(f)                                   to the knowledge of Chimerix, no
reexamination, interference, invalidity, opposition, nullity or similar claim or
proceeding is pending or threatened with respect to any Chimerix Patent Right;

 

(g)                                 to the knowledge of Chimerix, the
manufacture (using any manufacturing process used by or on behalf of Chimerix on
or before the Effective Date), use, sale, offer for sale or import of CMX157
does not Infringe any issued patent.  Chimerix has not received written notice
from any Third Party claiming that the manufacture, use, sale, offer for sale or
import of any Compound or Product Infringes or would Infringe the patent or
other intellectual property rights of any Third Party;

 

(h)                                 there are no claims, judgments or
settlements against or owed by Chimerix (or any of its Affiliates) with respect
to the Chimerix Technology, and Chimerix is not a party to any legal action,
suit or proceeding relating to the Chimerix Technology or any Compound or
Product, nor has Chimerix received any written communication from any Third

 

26

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Party, including, without limitation, any Regulatory Authority or other
government agency, threatening such action, suit or proceeding;

 

(i)                                    the UC License is legal, valid,
enforceable and is in full force and effect, and Chimerix: (i) has provided
ContraVir a true and complete copy of the UC License; and (ii) no party to the
UC License to the best of Chimerix’s knowledge is in material violation of or
material default under (nor does there exist any condition which upon the
passage of time or the giving of notice or both, would reasonably be expected to
cause such a material violation of or material default under or permit
termination, modification or acceleration of the UC License.  No consent of UC
that has not already been obtained by Chimerix is required in connection with
the entry by Chimerix into this Agreement;

 

(j)                                    all tangible or recorded information and
data provided by or on behalf of Chimerix to ContraVir related to Compound or
Product on or before the Effective Date in contemplation of this Agreement was
and is true, accurate and complete in all material respects, and Chimerix has
not failed to disclose, or failed to cause to be disclosed, any such information
or data related to Compound or Product in its possession and Control that would
cause the information and data that has been disclosed to be misleading in any
material respect; provided, however, that, with respect to any such information
and data related to Compound or Product that was generated by or on behalf of
Merck (“Merck Data”), Chimerix represents and warrants only that (i) Chimerix
has made available true and complete copies of the tangible or recorded
embodiments of such Merck Data that were provided to Chimerix by Merck, and
(ii) Chimerix has no actual knowledge of any material Merck Data that Merck
failed to disclose to Chimerix or that any of the Merck Data that was provided
to Chimerix by Merck was materially false or inaccurate; and except as set forth
in the preceding clauses (i) and (ii), all Merck Data are provided to ContraVir
on an as-is basis; and

 

(k)                                 neither Chimerix nor any of its Affiliates
has obtained, or filed for, any INDs (other than the Compound IND), NDAs or
Marketing Approvals for any Compound or Product in the Field, and, to the best
of Chimerix’s knowledge, no other Person has obtained, or filed for, any INDs,
NDAs or Marketing Approvals for any Compound or Product in the Field in the
Territory;

 

(l)                                    at the time of delivery to ContraVir, the
Inventory will be free and clear of any liens or encumbrances.  Except for the
preceding representation and warranty, the Inventory is provided on an
as is/where is basis without any representation or warranty of any kind. 
Without limiting the generality of the foregoing, Chimerix makes no
representation or warranty that the Inventory (i) conforms to applicable
specifications, (ii) was manufactured in compliance with GMP, or (iii) is not
adulterated or misbranded within the meaning of the Act;

 

(m)                             there are no ongoing research or development
activities (including any clinical trials) being conducted by or on behalf of
Chimerix or any of its Affiliates with respect to the Compounds or Products in
the Field in the Territory.  For the avoidance of doubt, however, ContraVir
acknowledges that Chimerix and/or its academic collaborator(s) are conducting,
or having conducted, research and development activities, including clinical
trials, with respect to Chimerix Products;

 

27

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(n)                                 (i) all research and development (including
non-clinical studies and clinical trials) conducted by or on behalf of Chimerix
or any of its Affiliates related to the Compounds and/or Products prior to the
Effective Date was conducted in compliance in all material respects with all
Applicable Laws and, as applicable, GLP, GCP and/or GMP; and (ii) to Chimerix’s
knowledge, all research and development (including non-clinical studies and
clinical trials) conducted by or on behalf of Merck or any of its Affiliates
related to the Compounds and/or Products prior to the Effective Date was
conducted in compliance in all material respects with all Applicable Laws and,
as applicable, GLP, GCP and/or GMP;

 

(o)                                 neither Chimerix nor any of its Affiliates
is debarred or disqualified under the Act or comparable Applicable Laws outside
of the United States;

 

(p)                                 neither Chimerix nor any of its Affiliates
has employed or otherwise used in any capacity, in connection with the
development or manufacture of Compound or Product, the services of any Person
debarred or disqualified under United States law, including 21 U.S.C. §335a, or
any foreign equivalent thereof; provided, however, that Chimerix makes no such
representation or warranty regarding any Person employed or used by Merck or any
of its Affiliates in connection with the development or manufacture of Compound
or Product;

 

(q)                                 Chimerix and, to the best of its knowledge,
its directors, officers, employees, and any agent, representative, subcontractor
or other third party acting for or on such its behalf, has not, directly or
indirectly, offered, paid, promised to pay, or authorized such offer, promise or
payment, of anything of value, to any Person for the purposes of obtaining or
retaining business through any improper advantage in connection with the
development, commercialization or exploitation of a Product, or that would
otherwise violate any applicable Laws, rules and regulations concerning or
relating to public or commercial bribery or corruption, and Chimerix’s books,
accounts, records and invoices related to the Product are complete and accurate;
and

 

(r)                                  Chimerix to its knowledge has not violated
the FCPA or Export Control Laws in connection with the development of the
Compound prior to the Effective Date of this Agreement.

 

7.3                               Chimerix Covenants.  In addition to any
covenants made by Chimerix elsewhere in this Agreement, Chimerix hereby
covenants to ContraVir as follows:

 

(a)                                 during the Term, Chimerix will not grant any
Third Party any license or other right with respect to any Compound, Product or
Chimerix Technology in derogation of the license and rights granted to ContraVir
hereunder;

 

(b)                                 Chimerix shall maintain the UC License in
full force and effect and shall not terminate the UC License;

 

(c)                                  Chimerix shall not amend or waive, or take
any action or omit to take any action that would alter, any of Chimerix’s rights
under the UC License in any manner that

 

28

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

adversely affects, or would reasonably be expected to adversely affect,
ContraVir’s rights under this Agreement; and

 

(d)                                 Chimerix shall promptly notify ContraVir of
the receipt or delivery of any notice of any default under, or any termination
or amendment of, the UC agreement.

 

7.4                               ContraVir Representations and Warranties. 
ContraVir represents and warrants to Chimerix that as of the Effective Date of
this Agreement neither ContraVir nor any of its Affiliates is debarred or
disqualified under the Act or comparable Applicable Laws outside the United
States.

 

7.5                               ContraVir Covenants.  In addition to any
covenants made by ContraVir elsewhere in this Agreement, ContraVir hereby
covenants to Chimerix as follows:

 

(a)                                 neither ContraVir nor any of its Affiliates
will employ or use the services of any Person who is debarred or disqualified
under United States law, including 21 U.S.C. §335a, or any foreign equivalent
thereof, in connection with activities relating to any Compound or Product; and
in the event that ContraVir becomes aware of the debarment or disqualification
or threatened debarment or disqualification of any Person providing services to
ContraVir or any of its Affiliates with respect to any activities relating to
any Compound or Product, ContraVir will immediately notify Chimerix in writing
and ContraVir will cease, or cause its Affiliate to cease (as applicable),
employing, contracting with, or retaining any such Person to perform any
services relating to any Compound or Product;

 

(b)                                 neither ContraVir nor any of its Affiliates
will, in connection with the exercise of its rights or performance of its
obligations under this Agreement, directly or indirectly through Third Parties,
pay, promise or offer to pay, or authorize the payment of, any money or give any
promise or offer to give, or authorize the giving of anything of value to a
public official or entity or other Person for purpose of obtaining or retaining
business for or with, or directing business to, any Person, including ContraVir
and its Affiliates, nor will ContraVir or any of its Affiliates directly or
indirectly promise, offer or provide any corrupt payment, gratuity, emolument,
bribe, kickback, illicit gift or hospitality or other illegal or unethical
benefit to a public official or entity or any other Person in connection with
the exercise of ContraVir’s rights or performance of ContraVir’s obligations
under this Agreement;

 

(c)                                  neither ContraVir nor any of its Affiliates
(or any of their respective employees and contractors), in connection with the
exercise of ContraVir’s rights or performance of ContraVir’s obligations under
this Agreement, shall cause Chimerix to be in violation of the FCPA or Export
Control Laws; and

 

(d)                                 ContraVir shall immediately notify Chimerix
if it has any information or suspicion that there may be a violation of the FCPA
or Export Control Laws in connection with the exercise of ContraVir’s rights or
performance of ContraVir’s obligations under this Agreement.

 

29

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

7.6                               Performance by Affiliates, Sublicensees and
Subcontractors.  The Parties recognize that each Party may perform some or all
of its obligations or exercise some or all of its rights under this Agreement
through one or more Affiliates, subcontractors, or, in the case of ContraVir and
subject to Section 2.2, Sublicensees; provided, in each case, that (a) none of
the other Party’s rights hereunder are diminished or otherwise adversely
affected as a result of such delegation or subcontracting, and (b) each such
Affiliate, subcontractor or Sublicensee undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information and ownership of
Inventions which are substantially the same as those undertaken by the Parties
pursuant to Article 6 and Section 8.1; and provided, further, that such Party
shall at all times be fully responsible for the performance and payment of such
Affiliate, subcontractor or Sublicensee.

 

7.7                               Disclaimer.  Except as expressly set forth in
this Agreement, THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH
PARTY HEREUNDER ARE PROVIDED “AS IS.”  Except as expressly set forth in this
Agreement, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

 

7.8                               Limitation of Liability.  EXCEPT FOR LIABILITY
FOR BREACH OF ARTICLE 6 OR IN THE CASE OF FRAUD OR INTENTIONAL MISCONDUCT,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 7.8 shall not be construed to limit either Party’s indemnification
obligations under Article 10.

 

ARTICLE 8

 

INTELLECTUAL PROPERTY

 

8.1                               Ownership.  As between the Parties, Chimerix
is and shall at all times be the sole and exclusive owner of all right, title
and interest in and to the Chimerix Technology, other than Joint Inventions and
Joint Patent Rights, and ContraVir is and shall at all times be the sole and
exclusive owner of all right, title and interest in and to the ContraVir
Technology, other than Joint Inventions and Joint Patent Rights.  A Party shall
have and retain all right, title and interest in any Invention made solely by
one or more employees or agents of such Party and or its Affiliates or other
persons acting under its authority.  The Parties shall jointly own rights in any
Invention made jointly by one or more employees or agents of each Party and/or
its Affiliates or other persons acting under its authority (“Joint Inventions”)
and Patent Rights therein (“Joint Patent Rights”).  Subject to the rights and
licenses granted under this Agreement, each Party shall have the right to
practice and use, and grant licenses to practice and use, any Joint

 

30

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Inventions and Joint Patent Rights without the other Party’s consent and has no
duty to account to the other Party for such practice, use or license, and each
Party hereby waives any right it may have under the laws of any country to
require any such consent or accounting.

 

8.2                               Patent Prosecution and Maintenance.

 

(a)                                  Chimerix Patent Rights.  The rights and
obligations of the Parties set forth in this Section 8.2(a) shall be subject to
the rights of UC under the UC License with respect to Chimerix Patent Rights
Controlled by Chimerix through the UC License (the “Chimerix/UC Patent Rights”).

 

(i)                                    Chimerix-Only Patent Rights.  Chimerix
shall have the sole right, but not the obligation, to control the preparation,
filing, prosecution and maintenance of Chimerix Patent Rights that do not claim
or cover any Compound or Product then being developed or commercialized by or on
behalf of ContraVir or a Related Party in the Field (such Chimerix Patent
Rights, “Chimerix-Only Patent Rights”), at Chimerix’s sole expense and by
counsel of its choice; provided, however, that: (A) a Chimerix Patent Right
shall be considered a “Chimerix-Only Patent Right” only during any period when
no Compound or Product being developed or commercialized by or on behalf of
ContraVir or any of its Related Parties in the Field is claimed or covered by
such Chimerix Patent Right; and (B) upon ContraVir or a Related Party commencing
development or commercialization of a Compound or Product claimed or covered by
such Chimerix Patent Right in the Field, and for so long thereafter as ContraVir
or a Related Party continues developing or commercializing any such Compound or
Product in the Field, such Chimerix Patent Right shall be deemed a “Chimerix
Overlapping Patent Right” and shall be subject to Section 8.2(a)(ii) instead of
this Section 8.2(a)(i).  For the avoidance of doubt, Chimerix Patents that Cover
CMX157 shall not be considered Chimerix-Only Patent Rights.

 

(ii)                                Chimerix Overlapping Patent Rights. 
Chimerix shall have the sole (except as expressly set forth below) right, but
not the obligation, to control the preparation, filing, prosecution and
maintenance of Chimerix Patent Rights that claim or cover both (I) a Chimerix
Product, any compound that is not a Compound, or any product that is not a
Product, that, in each case, is being developed or commercialized by or on
behalf of Chimerix or any of its Affiliates, licensees or academic
collaborators, and (II) a Compound or Product then being developed or
commercialized by or on behalf of ContraVir or a Related Party in the Field
(such Chimerix Patent Rights, “Chimerix Overlapping Patent Rights” and,
collectively with Chimerix-Only Patent Rights, “Chimerix Restricted Patent
Rights”), at Chimerix’s sole expense and by counsel of its choice; provided,
however, that:

 

(1)                                 a Chimerix Patent Right shall be considered
a “Chimerix Overlapping Patent Right” only during any period when it claims or
covers both a compound or product described in clause (I) of the initial
paragraph of this Section 8.2(a)(ii) and a Compound or Product being developed
or commercialized by or on behalf of ContraVir or a Related Party in the Field;

 

(2)                                 upon Chimerix (including, for the purpose of
this clause 8.2(a)(ii)(2) only, its Affiliates, licensees and academic
collaborators) ceasing

 

31

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

development or commercialization of any and all compounds and products described
in clause (I) of the initial paragraph of this Section 8.2(a)(ii) that are
claimed or covered by such Chimerix Patent Right, and for so long thereafter as
both (A) Chimerix is not developing or commercializing any such compound or
product and (B) ContraVir or a Related Party is developing or commercializing in
the Field a Compound or Product claimed or covered by such Chimerix Patent
Right, such Chimerix Patent Right shall be deemed a “Chimerix Other Patent
Right” and shall be subject to Section 8.2(a)(iii) instead of this
Section 8.2(a)(ii); and

 

(3)                                 upon ContraVir (including its Related
Parties) ceasing development or commercialization in the Field of any and all
Compounds and Products claimed or covered by such Chimerix Patent Right, and for
so long thereafter as ContraVir (including its Related Parties) is not
developing or commercializing any such Compound or Product in the Field, such
Chimerix Patent Right shall be deemed a “Chimerix-Only Patent Right” and shall
be subject to Section 8.2(a)(i) instead of this Section 8.2(a)(ii).

 

Chimerix shall consult with ContraVir as to the preparation, filing, prosecution
and maintenance of Chimerix Overlapping Patent Rights reasonably prior to any
deadline or action with any patent office, and shall furnish to ContraVir copies
of all relevant drafts and documents reasonably in advance of such
consultation.  Chimerix shall keep ContraVir reasonably informed of progress
with regard to the preparation, filing, prosecution and maintenance of Chimerix
Overlapping Patent Rights and shall provide to ContraVir copies of all material
patent office submissions within a reasonable amount of time following
submission thereof by Chimerix. Chimerix shall consider the comments of
ContraVir in good faith.  In the event that Chimerix desires to abandon or cease
prosecution or maintenance of any Chimerix Overlapping Patent Right, Chimerix
shall provide written notice to ContraVir of such intention to abandon promptly
after Chimerix makes such determination (which notice shall be given no later
than 90 days prior to the next deadline for any action that must be taken with
respect to such Chimerix Overlapping Patent Right in the relevant patent
office).  In such case, upon receipt of a written request by ContraVir to assume
responsibility for prosecution and maintenance of such, Chimerix Overlapping
Patent Right, Chimerix shall allow ContraVir at its sole cost and expense and by
counsel of its own choice, delivered no later than 30 days after receipt of
notice from Chimerix to assume such responsibility.

 

(iii)                            Chimerix Other Patent Rights.  Chimerix shall
have the first right, but not the obligation, to control the preparation,
filing, prosecution and maintenance of Chimerix Patent Rights that are not
Chimerix Restricted Patent Rights (“Chimerix Other Patent Rights”), at
Chimerix’s sole expense and by counsel of its choice.  Chimerix shall consult
with ContraVir as to the preparation, filing, prosecution and maintenance of
Chimerix Other Patent Rights reasonably prior to any deadline or action with any
patent office, and shall furnish to ContraVir copies of all relevant drafts and
documents reasonably in advance of such consultation.  Chimerix shall keep
ContraVir reasonably informed of progress with regard to the preparation,
filing, prosecution and maintenance of Chimerix Other Patent Rights and shall
provide to ContraVir copies of all material patent office submissions within a
reasonable amount of time following submission thereof by Chimerix.  In the
event that Chimerix desires to abandon or cease prosecution or maintenance of
any Chimerix Other Patent Right, Chimerix

 

32

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

shall provide written notice to ContraVir of such intention to abandon promptly
after Chimerix makes such determination (which notice shall be given no later
than 90 days prior to the next deadline for any action that must be taken with
respect to such Chimerix Other Patent Right in the relevant patent office).  In
such case, ContraVir shall have the right, in its discretion, exercisable upon
written notice to Chimerix delivered no later than 30 days after receipt of
notice from Chimerix, to assume responsibility for prosecution and maintenance
of such Chimerix Other Patent Right, at its sole cost and expense and by counsel
of its own choice.  If ContraVir exercises such right, then Chimerix shall
assign to ContraVir all of Chimerix’s right, title and interest in and to such
Chimerix Other Patent Right, provided that ContraVir shall, and it hereby does,
grant to Chimerix a non-exclusive, worldwide, royalty-free, fully-paid,
irrevocable, perpetual license, including the right to sublicense through
multiple tiers of sublicense, under such Chimerix Other Patent Right, solely to
discover, develop, make, have made, use, sell, have sold, offer for sale,
market, import, export and otherwise commercialize (A) Chimerix Products, and
(B) any compound that is not a Compound and any product containing any compound
that is not a Compound (and not containing a Compound), including, without
limitation, brincidofovir (CMX001) for any and all uses.

 

(b)                                 Joint Patent Rights.  ContraVir shall have
the first right, but not the obligation, to prepare, file, prosecute and
maintain all Joint Patent Rights, at ContraVir’s sole expense and by counsel
selected by ContraVir and reasonably acceptable to Chimerix.  ContraVir shall
consult with Chimerix as to the preparation, filing, prosecution and maintenance
of the Joint Patent Rights reasonably prior to any deadline or action with any
patent office, and shall furnish to Chimerix copies of all relevant drafts and
documents reasonably in advance of such consultation.  ContraVir shall keep
Chimerix reasonably informed of progress with regard to the preparation, filing,
prosecution and maintenance of the Joint Patent Rights, and shall provide to
Chimerix copies of all material patent office submissions within a reasonable
amount of time following submission thereof by ContraVir.  In the event that
ContraVir desires to abandon or cease prosecution or maintenance of any Joint
Patent Right, ContraVir shall provide written notice to Chimerix of such
intention to abandon promptly after ContraVir makes such determination (which
notice shall be given no later than 90 days prior to the next deadline for any
action that must be taken with respect to such Joint Patent Right in the
relevant patent office).  In such case, Chimerix shall have the right, in its
discretion, exercisable upon written notice to ContraVir delivered no later than
30 days after receipt of notice from ContraVir, to assume responsibility for
prosecution and maintenance of such Joint Patent Right, at its sole cost and
expense and by counsel of its own choice, and if Chimerix exercises such right,
then ContraVir shall cease to have any license under Chimerix’s joint ownership
interest in such Joint Patent Right but shall retain ContraVir’s own joint
ownership interest in such Joint Patent Right.

 

(c)                                  ContraVir Patent Rights.  ContraVir shall
have the sole right, but not the obligation, to control the preparation, filing,
prosecution and maintenance of ContraVir Patent Rights, at ContraVir’s sole
expense and by counsel of its choice.

 

(d)                                 Cooperation of the Parties.  Each Party
agrees to cooperate fully in the preparation, filing, prosecution and
maintenance of Patent Rights under this Agreement and in

 

33

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

the obtaining and maintenance of any patent extensions, supplementary protection
certificates and the like with respect to any Patent Right.  Such cooperation
includes, but is not limited to: (i) executing all papers and instruments, or
requiring its employees or contractors to execute such papers and instruments,
so as to effectuate the joint ownership of Joint Inventions and Joint Patent
Rights set forth in Section 8.1, and to enable the other Party to apply for and
to prosecute patent applications in any country in accordance with the foregoing
provisions of this Section 8.2; and (ii) promptly informing the other Party of
any matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

 

8.3                               Interference, Opposition, Invalidation,
Reexamination and Reissue.

 

(a)                                 Chimerix Patent Rights.  The rights and
obligations of the Parties set forth in this Section 8.3(a) shall be subject the
rights of UC under the UC License with respect to Chimerix/UC Patent Rights.

 

(i)                                    Relevant Chimerix Patent Claims.

 

(1)                                 Chimerix First Right.  Chimerix shall,
within 10 days of learning of such event, inform ContraVir of any request for,
or filing or declaration of, any interference, opposition, invalidation, reissue
or reexamination relating to claims of the Chimerix Overlapping Patent Rights or
Chimerix Other Patent Rights that cover a Compound or its use or manufacture
(the “Relevant Chimerix Patent Claims”).  With respect to any request for, or
filing or declaration of, any interference, opposition, invalidation, reissue or
reexamination relating to Relevant Chimerix Patent Claims, Chimerix shall have
the first right (in its discretion) to initiate, prosecute and/or respond, to
such action or proceeding, provided that Chimerix shall consult with ContraVir
with respect to any such action or proceeding and shall consider ContraVir’s
position in good faith.  In the event that Chimerix elects to initiate,
prosecute and/or respond to any interference, opposition, invalidation,
reexamination, or reissue proceeding relating to any Relevant Chimerix Patent
Claim, the expenses thereof shall be borne solely by Chimerix.  Chimerix shall
not settle any interference, opposition, invalidation, reissue or reexamination
action or proceeding relating to any Relevant Chimerix Patent Claim without the
prior written consent of ContraVir, which consent shall not be unreasonably
withheld.  Chimerix shall keep ContraVir informed of developments in any such
action or proceeding involving any Relevant Chimerix Patent Claim.

 

(2)                                 ContraVir Back-Up Right.  Chimerix shall
promptly inform ContraVir in the event that Chimerix elects not to initiate,
prosecute and/or respond to any interference, opposition, invalidation, reissue
or reexamination relating to any Relevant Chimerix Patent Claim, and in such
case, ContraVir shall have the right to do so (in ContraVir’s discretion), at
its cost and expense.  ContraVir shall not settle any interference, opposition,
invalidation, reissue or reexamination action or proceeding relating to any
Relevant Chimerix Patent Claim without the prior written consent of Chimerix,
which consent shall not be unreasonably withheld.  ContraVir shall keep Chimerix
informed of developments in any such action or proceeding involving any Relevant
Chimerix Patent Claim.

 

34

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(ii)                                Other Chimerix Patent Claims.  Chimerix
shall have the sole right, in its discretion, to handle any interference,
opposition, invalidation, reissue, or reexamination proceeding relating to
(1) claims of the Chimerix Overlapping Patent Rights or Chimerix Other Patent
Rights that are not Relevant Chimerix Patent Claims or (2) claims of the
Chimerix-Only Patent Rights (collectively, “Other Chimerix Patent Claims”), and,
in each case, ContraVir shall have no rights in connection therewith; provided,
however, that in the event at the time of such interference, opposition,
invalidation, reissue or reexamination proceeding, the applicable Other Chimerix
Patent Claims are contained in a Chimerix Other Patent Right that has been
assigned to, and is being prosecuted or maintained by, ContraVir pursuant to
Section 8.2(a)(iii), then in such instance ContraVir shall have the sole right
to continue to handle such matter.

 

(b)                                 Joint Patent Rights.  Each Party shall,
within 10 days of learning of such event, inform the other Party of any request
for, or filing or declaration of, any interference, opposition, invalidation,
reissue or reexamination relating to Joint Patent Rights.

 

(i)                                    Relevant Joint Patent Claims.

 

(1)                                 ContraVir First Right.  With respect to any
request for, or filing or declaration of, any interference, opposition,
invalidation, reissue or reexamination relating to claims of the Joint Patent
Rights that cover a Compound or its use or manufacture (the “Relevant Joint
Patent Claims”), ContraVir shall have the first right (in its discretion) to
initiate, prosecute and/or respond, to such action or proceeding, provided that
ContraVir shall consult with Chimerix with respect to any such action or
proceeding, shall take into consideration whether or not such Relevant Joint
Patent Claims also cover a Chimerix Product, and shall consider Chimerix’s
position in good faith.  In the event that ContraVir elects to initiate,
prosecute and/or respond to any interference, opposition, invalidation,
reexamination, or reissue proceeding relating to any Relevant Joint Patent
Claim, the expenses thereof shall be borne solely by ContraVir.  ContraVir shall
not settle any interference, opposition, invalidation, reissue or reexamination
action or proceeding relating to any Relevant Joint Patent Claim without the
prior written consent of Chimerix, which consent shall not be unreasonably
withheld.  ContraVir shall keep Chimerix informed of developments in any such
action or proceeding involving any Relevant Joint Patent Claim.

 

(2)                                 Chimerix Back-Up Right.  ContraVir shall
promptly inform Chimerix in the event that ContraVir elects not to initiate,
prosecute and/or respond to any interference, opposition, invalidation, reissue
or reexamination relating to any Relevant Joint Patent Claim, and in such case,
Chimerix shall have the right to do so (in Chimerix’s discretion), at its cost
and expense.  Chimerix shall not settle any interference, opposition,
invalidation, reissue or reexamination action or proceeding relating to any
Relevant Joint Patent Claim without the prior written consent of ContraVir,
which consent shall not be unreasonably withheld.  Chimerix shall keep ContraVir
informed of developments in any such action or proceeding involving any Relevant
Joint Patent Claim.

 

(ii)                                Other Joint Patent Claims.  The Parties
shall mutually agree on a case-by-case basis which Party will have the right to
handle any interference, opposition,

 

35

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

invalidation, reissue, or reexamination proceeding relating to claims of the
Joint Patent Rights that are not Relevant Joint Patent Claims (“Other Joint
Patent Claims”) and how the expenses of such action or proceeding will be
allocated.  Neither Party shall settle any interference, opposition,
invalidation, reissue or reexamination action or proceeding relating to any
Other Joint Patent Claim without the prior written consent of the other Party,
which consent shall not be unreasonably withheld.  The Party handling such
action or proceeding shall keep the other Party informed of developments in any
such action or proceeding involving any Other Joint Patent Claim.

 

(c)                                  ContraVir Patent Rights.  ContraVir shall
have the sole right, in its discretion, to handle any interference, opposition,
invalidation, reissue, or reexamination proceeding relating to ContraVir Patent
Rights, and Chimerix shall have no rights in connection therewith.

 

8.4                               Enforcement and Defense of Patent Rights. 
Each Party shall notify the other Party in writing within 10 Business Days
(except as expressly set forth below) of becoming aware of any alleged or
threatened infringement by a Third Party of any of the Chimerix Patent Rights,
Joint Patent Rights or ContraVir Patent Rights (“Infringement”), including
(x) any such alleged or threatened Infringement on account of a Third Party’s
manufacture, use or sale of a Compound or Product in the Field, (y) any
certification filed in the United States under 21 U.S.C. §355(b)(2) or 21 U.S.C.
§355(j)(2) or similar provisions in other jurisdictions in connection with an
ANDA (an Abbreviated New Drug Application in the United States or a comparable
application for Marketing Approval under Applicable Law in any country other
than the United States) or other NDA for a Product in the Field (a “Patent
Certification”), and (z) any declaratory judgment action filed by a Third Party
that is developing, manufacturing or commercializing a Compound or Product in
the Field alleging the invalidity, unenforceability or non-infringement of any
of the Chimerix Patent Rights, Joint Patent Rights or ContraVir Patent Rights
((x)-(z), collectively, “ContraVir Competitive Infringement”); provided,
however, that each Party shall notify the other Party of any Patent
Certification regarding any Chimerix Patent Right or Joint Patent Right that it
receives, and such Party shall provide the other Party with a copy of such
Patent Certification, within five (5) days of receipt (except that if ContraVir
receives any Patent Certification with respect to a Chimerix/UC Patent Right,
ContraVir shall provide such notice and copy to Chimerix within two (2) days of
receipt, in order to permit Chimerix to comply with its notification obligations
under the UC License).

 

(a)                                  Chimerix Patent Rights.  The rights and
obligations of the Parties set forth in this Section 8.4(a) shall be subject the
rights of UC under the UC License with respect to Chimerix/UC Patent Rights.

 

(i)                                    ContraVir Competitive Infringement. 
ContraVir shall have the first right, but not the obligation, to bring (or
defend) and control any action or proceeding with respect to ContraVir
Competitive Infringement of a Chimerix Patent Right, at ContraVir’s own expense
and by counsel of its own choice, and Chimerix shall have the right to be
represented in any such action or proceeding, at Chimerix’s own expense and by
counsel of its own choice.  If ContraVir fails to bring any such action or
proceeding with respect to ContraVir Competitive

 

36

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Infringement of any Chimerix Patent Right within 90 days following the notice of
alleged ContraVir Competitive Infringement, Chimerix shall have the right to
bring (or defend) and control any such action at its own expense and by counsel
of its own choice, and ContraVir shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice; provided, however,
that if the applicable ContraVir Competitive Infringement is the result of
ContraVir’s receipt of a Patent Certification with respect to a Chimerix Patent
Right, ContraVir shall notify Chimerix of ContraVir’s decision to bring (or
defend) and control any action or proceeding within (A) 10 days of ContraVir’s
receipt of such Patent Certification with respect to a Chimerix Patent Right
other than a Chimerix/UC Patent Right, or (B) five (5) days of ContraVir’s
receipt of such Patent Certification with respect to a Chimerix/UC Patent Right,
after which time, in each case, Chimerix shall have the right to bring (or
defend) and prosecute such action, and ContraVir shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice.

 

(ii)                                Other Infringement.  Chimerix shall have the
sole right, but not the obligation, to bring (or defend) and control any action
or proceeding with respect to any Infringement of any Chimerix Patent Right that
is not ContraVir Competitive Infringement, at its own expense and by counsel of
its own choice.

 

(b)                                 Joint Patent Rights.

 

(i)                                    ContraVir Competitive Infringement. 
ContraVir shall have the first right, but not the obligation, to bring (or
defend) and control any action or proceeding with respect to ContraVir
Competitive Infringement of any Joint Patent Right, at its own expense and by
counsel of its own choice, and Chimerix shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice.  If
ContraVir fails to bring any such action or proceeding with respect to ContraVir
Competitive Infringement of any Joint Patent Right within 90 days following the
notice of alleged infringement, Chimerix shall have the right to bring (or
defend) and control any such action at its own expense and by counsel of its own
choice, and ContraVir shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice; provided, however,
that if the applicable ContraVir Competitive Infringement is the result of
ContraVir’s receipt of a Patent Certification with respect to a Joint Patent
Right, ContraVir shall notify Chimerix of ContraVir’s decision to bring (or
defend) and control any action or proceeding within 10 days of ContraVir’s
receipt of such Patent Certification with respect to a Joint Patent Right, after
which time Chimerix shall have the right to bring (or defend) and prosecute such
action, and ContraVir shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

 

(ii)                                Chimerix Competitive Infringement.  Chimerix
shall have the first right, but not the obligation, to bring (or defend) and
control any action or proceeding with respect to Infringement of any Joint
Patent Right to the extent the Infringement is competitive with a Chimerix
Product being developed or commercialized by Chimerix or any of its Affiliates,
licensees or sublicensees (“Chimerix Competitive Infringement”), at its own
expense and by counsel of its own choice, and ContraVir shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.  If Chimerix fails to bring any such

 

37

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

action or proceeding with respect to Chimerix Competitive Infringement of any
Joint Patent Right within 90 days following the notice of alleged infringement,
ContraVir shall have the right to bring (or defend) and control any such action
at its own expense and by counsel of its own choice, and Chimerix shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice; provided, however, that if the applicable Chimerix Competitive
Infringement is the result of Chimerix’s receipt of a Patent Certification with
respect to a Joint Patent Right, Chimerix shall notify ContraVir of Chimerix’s
decision to bring (or defend) and control any action or proceeding within
10 days of Chimerix’s receipt of such Patent Certification with respect to a
Chimerix Patent Right, after which time Chimerix shall have the right to bring
(or defend) and prosecute such action, and ContraVir shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.

 

(iii)                            Other Infringement.  The Parties shall mutually
agree on a case-by-case basis (A) whether to bring (or defend) and control any
action or proceeding with respect to Infringement of any Joint Patent Right to
the extent the Infringement is neither ContraVir Competitive Infringement nor
Chimerix Competitive Infringement, (B) which Party would bring (or defend) and
control such action, and (C) how the expenses of, and any recovery from, any
such action would be allocated.

 

(c)                                  ContraVir Patent Rights.  ContraVir shall
have the sole right, but not the obligation, to bring (or defend) and control
any action or proceeding with respect to infringement of any ContraVir Patent
Right at its own expense and by counsel of its own choice.

 

(d)                                 Cooperation.  In the event a Party brings
(or defends) an infringement action in accordance with this Section 8.4, or in
the event a Party is entitled to bring (or defend) an infringement action in
accordance with this Section 8.4 but lacks standing to do so, the other Party
shall cooperate fully, including, if required to bring (or defend) such action,
the furnishing of a power of attorney or being named as a party.  Neither Party
shall enter into any settlement or compromise of any action under this
Section 8.4 which would in any manner alter, diminish, or be in derogation of
the other Party’s rights under this Agreement without the prior written consent
of such other Party, which shall not be unreasonably withheld.

 

(e)                                  Recovery.  Except as otherwise agreed by
the Parties in connection with a cost-sharing arrangement, any recovery realized
by a Party as a result of any action or proceeding pursuant to this Section 8.4,
whether by way of settlement or otherwise, shall be applied first to reimburse
the documented out-of-pocket legal expenses of the Party that brought (or
defended) and controlled such action or proceeding incurred in connection with
such action or proceeding, and second to reimburse the documented out-of-pocket
legal expenses of the other Party incurred in connection with such action or
proceeding, and any remaining amounts shall be retained by the Party that
brought (or defended) and controlled such action; provided, however, that:

 

(i)                                    any recovery realized by ContraVir as a
result of any action brought (or defended) and controlled by ContraVir pursuant
to Section 8.4(a)(1) or Section 8.4(b)(1) (after reimbursement of the Parties’
documented out-of-pocket legal expenses

 

38

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

relating to the action or proceeding) shall be allocated as follows, subject to
any payments to UC required by the UC License:

 

(1)                                 compensatory damages shall: if awarded be
treated as Net Sales of Products in the quarter in which such damages are
received for purposes of Section 4.3; and

 

(2)                                 non-compensatory damages shall be divided
80% to ContraVir and 20% to Chimerix; and

 

(ii)                                any recovery realized by Chimerix as a
result of any action brought and controlled by Chimerix pursuant to
Section 8.4(b)(ii) (after reimbursement of the Parties’ documented out-of-pocket
legal expenses relating to the action or proceeding) shall be allocated as
follows, subject to any payments to UC required by the UC License:

 

(1)                                 compensatory damages shall belong solely to
Chimerix; and

 

(2)                                 non-compensatory damages shall be shared
equally by the Parties.

 

8.5                               Patent Term Extensions.

 

(a)                                 Chimerix Patent Rights.  The rights and
obligations of the Parties set forth in this Section 8.5(a) shall be subject the
rights of UC under the UC License with respect to Chimerix/UC Patent Rights. 
ContraVir shall have the right to determine the Chimerix Patent Rights for which
it will apply for patent extension in any country and/or region for any Product
in the Field, other than any Chimerix Patent Right in any country and/or region
for which Chimerix (or its Affiliate, licensee or sublicensee) has already
applied for or received patent extension for (i) Chimerix Product, or (ii) any
compound that is not a Compound or product that is not a Product, including,
without limitation, brincidofovir (CMX001).  ContraVir shall file for any such
extension at ContraVir’s cost and expense.  Chimerix shall provide all
reasonable assistance to ContraVir in connection with such filings, provided
that ContraVir shall pay or reimburse any out-of-pocket costs incurred by
Chimerix in providing such assistance.

 

(b)                                 Joint Patent Rights.  ContraVir shall have
the right to determine the Joint Patent Rights for which it will apply for
patent extension in any country and/or region for any Product in the Field, and
ContraVir shall file for any such extension at ContraVir’s cost and expense;
provided, however, that, solely in the case of Joint Patent Rights that do not
claim or cover any Product in the Field, Chimerix shall have the right to
determine those of such Joint Patent Rights for which it will apply for patent
extension in any country and/or region for a Chimerix Product, and Chimerix
shall file for any such extension at Chimerix’s cost and expense.  Each Party
shall provide all reasonable assistance to the other Party in connection with
such filings, provided that the Party filing for any such extension shall pay or
reimburse any out-of-pocket costs incurred by the other Party in providing such
assistance.

 

39

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(c)                                  ContraVir Patent Rights.  ContraVir shall
have the sole right to apply for extension of any ContraVir Patent Right in any
country and/or region for any product, including, without limitation, any
Product in the Field, at ContraVir’s sole cost and expense.

 

8.6                               Infringement of Third Party Rights.  Each
Party shall promptly notify the other in writing of any allegation by a Third
Party that the activity of either Party pursuant to this Agreement infringes or
may infringe the intellectual property rights of such Third Party.  Neither
Party shall have the right to settle any patent infringement litigation under
this Section 8.6 in a manner that diminishes the rights or interests of the
other Party without the written consent of such other Party (which shall not be
unreasonably withheld).

 

8.7                               UC License.  To the extent the rights of
ContraVir under this Article 8 are subject to the terms of the UC License with
respect to the Chimerix/UC Patent Rights, Chimerix agrees to use its reasonable
efforts to facilitate interactions between UC and ContraVir so as to allow for
ContraVir to exercise its rights as set forth in this Article 8, and Chimerix
agrees to reasonably consult and cooperate with ContraVir and UC in connection
therewith.

 

8.8                               Marking.  To the extent required by applicable
law, ContraVir shall, and shall cause its Related Parties to, mark all Products
made, used or sold in the Field, or their containers, with the number of each
issued Chimerix Patent Right that applies to such Product; provided, however,
that in any event ContraVir shall, and shall cause its Related Parties to, mark
all Products made, used or sold in the Field, or their containers, with the
number of each issued Chimerix/UC Patent Right that applies to such Product.

 

ARTICLE 9

 

TERM AND TERMINATION

 

9.1                               Term.  The term of this Agreement shall
commence on the Effective Date and, unless earlier terminated in accordance with
this Article 9, continue until the expiration of the last-to-expire of all
royalty payment obligations of ContraVir hereunder (the “Term”).

 

9.2                               Termination for Material Breach.

 

(a)                                 Each Party shall have the right to terminate
this Agreement in its entirety upon written notice to the other Party if such
other Party is in material breach of this Agreement and has not cured such
breach within 60 days (or 10 days with respect to any payment breach) after
notice from the terminating Party requesting cure of the breach.  Any such
termination shall become effective at the end of such 60-day (or 10-day with
respect to any payment breach) period unless the breaching Party has cured such
breach prior to the end of such period.  Any right to terminate under this
Section 9.2(a) shall be stayed and the cure period tolled in the event that,
during any cure period, the Party alleged to have been in material breach shall
have initiated dispute resolution in accordance with Article 11 with respect to
the alleged breach, which stay and tolling shall continue until such dispute has
been resolved in accordance with Article 11.

 

40

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(b)                                 For clarity, in the event of material breach
of this Agreement by Chimerix that is not cured within the applicable notice
period set forth in Section 9.2(a), ContraVir, at its sole discretion, may
either:

 

(i)                                    terminate this Agreement in accordance
with Section 9.2(a) (in addition to pursuing any remedy that may be available to
ContraVir at law or in equity as a result of Chimerix’s breach of this
Agreement); or

 

(ii)                                elect (A) not to terminate this Agreement,
(B) to retain the license granted under Section 2.1, subject to all terms and
conditions hereof, and (C) pursue any remedy that may be available to ContraVir
at law or in equity as a result of Chimerix’s breach of this Agreement, without
prejudice to ContraVir’s right to terminate this Agreement at a later date
pursuant to Section 9.2 (for that uncured material breach or any other uncured
material breach of this Agreement by Chimerix) or pursuant to Section 9.4.

 

9.3                               Termination for Patent Challenge.  Chimerix
shall have the right to terminate this Agreement immediately upon written notice
to ContraVir if ContraVir or its Affiliate directly, or through assistance
granted to a Third Party, commences any interference or opposition proceeding
with respect to, challenges the validity or enforceability of, or opposes any
extension of or the grant of a supplementary protection certificate with respect
to, any Chimerix Patent Right.

 

9.4                               At-Will Termination by ContraVir.  ContraVir
shall have the right to terminate this Agreement on a country by country basis
for any reason or for no reason at any time upon 60 days’ prior written notice
to Chimerix.

 

9.5                               Effect of Expiration or Termination.

 

(a)                                 Expiration.  Upon expiration (but not on
earlier termination) of this Agreement, all licenses granted by Chimerix to
ContraVir that were in effect immediately prior to such expiration shall survive
on a non-exclusive, fully-paid, royalty-free basis.

 

(b)                                 Any Termination.  Upon any termination of
this Agreement prior to its expiration, the license (on a country by country
basis in the event of partial termination by ContraVir under Section 9.4)
granted to ContraVir pursuant to Section 2.1 shall automatically terminate and
revert to Chimerix, and all other rights and obligations of the Parties under
this Agreement shall terminate, except as expressly provided below in this
Section 9.5 or elsewhere in this Article 9.

 

(c)                                  Termination by Chimerix Pursuant to
Section 9.2 or 9.3 or by ContraVir Pursuant to Section 9.4.  Solely in the event
of termination of this Agreement by Chimerix pursuant to Section 9.2 or
Section 9.3, or by ContraVir pursuant to Section 9.4, the following provisions
shall apply:

 

(i)                                    Effective as of such termination,
ContraVir shall, and it hereby does, grant to Chimerix: (A) an exclusive,
worldwide, royalty-free, fully-paid, perpetual,

 

41

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

irrevocable license, with the right to sublicense through multiple tiers of
sublicense, under those ContraVir Patent Rights that claim any Invention made
solely by one or more employees or agents of ContraVir or its Affiliates in the
course of conducting research, development, manufacturing, regulatory or
commercialization activities contemplated by this Agreement, the ContraVir
Know-How, and ContraVir’s interest in the Joint Patent Rights; and (B) a
non-exclusive, worldwide, royalty-free, fully-paid, perpetual, irrevocable
license, with the right to sublicense through multiple tiers of sublicense,
under Blocking Patents (defined below); in each case, solely to develop, make,
have made, use, sell, offer for sale, and import Compounds and Products in the
Field.  For purposes of this Section 9.5(c)(1), “Blocking Patents” shall mean
ContraVir Patent Rights other than those described in clause (A) of this
Section 9.5(c)(i), but excluding any such ContraVir Patent Right claiming any
manufacturing or formulation technology that was not actually used by ContraVir
(or any of its Related Parties) prior to termination in the development,
manufacture or commercialization of Compounds or Products in the Field. 
Notwithstanding the foregoing, to the extent the Blocking Patents include Patent
Rights licensed to ContraVir by a Third Party (other than a Sublicensee) that
are subject to royalty or milestone payment obligations to such Third Party with
respect to Compounds or Products, then ContraVir shall so notify Chimerix,
together with a true, complete and correct description of such royalty and
milestone payment obligations, and the inclusion of such Blocking Patents in the
license granted to Chimerix under clause (B) of this Section 9.5(c)(i) shall be
subject to Chimerix’s agreeing in writing to reimburse, and promptly
reimbursing, ContraVir for all royalty and milestone payments that become due to
such Third Party by reason of Chimerix’s exercise of Blocking Patents in the
development, manufacture or commercialization of Compounds or Products in the
Field.

 

(ii)                                As promptly as practicable (and in any event
within 90 days) after such termination, ContraVir shall: (A) to the extent not
previously provided to Chimerix, deliver to Chimerix true, correct and complete
copies of all Regulatory Documents, and disclose to Chimerix all
previously-undisclosed ContraVir Know-How; (B) transfer or assign, or cause to
be transferred or assigned, to Chimerix or its designee (or to the extent not so
assignable, take all reasonable actions to make available to Chimerix or its
designee the benefits of) all INDs, NDAs and Marketing Approvals for Products,
whether held in the name of ContraVir or any of its Related Parties; and
(C) take such other actions and execute such other instruments, assignments and
documents as may be necessary to effect, evidence, register and record the
transfer, assignment or other conveyance of rights under this this
Section 9.5(c)(ii) to Chimerix.

 

(iii)                            ContraVir shall, as directed by Chimerix,
either promptly wind-down any ongoing development activities with respect to
Products in an orderly fashion or promptly transition such development
activities to Chimerix or its designee, with due regard for patient safety and
in compliance with all Applicable Laws and GCP.

 

(iv)                             Chimerix shall have the right, but not the
obligation, to purchase from ContraVir any or all usable inventory of Compounds
and Products in ContraVir’s or its Affiliates’ possession as of the date of
termination.  Such inventory shall be provided at a transfer price equal to
ContraVir’s cost of such inventory.

 

42

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

(v)                                 If ContraVir was, prior to termination,
manufacturing, or having manufactured on its behalf, any quantities of Compounds
or Products, then at Chimerix’s request, until the earlier of (A) such time as
Chimerix has secured another source thereof that is able to meet Chimerix’s
quality and quantity requirements, and (B) 18 months after such termination,
ContraVir shall use commercially reasonable efforts to supply, or cause to be
supplied, to Chimerix such quantities thereof as Chimerix may reasonably require
for the development and commercialization of Products in the Field; provided
that Chimerix shall use commercially reasonable efforts to secure another source
of supply as soon as reasonably practicable.  Such material shall be provided at
a transfer price equal to ContraVir’s cost of such materials.

 

9.6                               Accrued Obligations; Survival.  Neither
expiration nor any termination of this Agreement shall relieve either Party of
any obligation or liability accruing prior to such expiration or termination,
nor shall expiration or any termination of this Agreement preclude either Party
from pursuing all rights and remedies it may have under this Agreement, at law
or in equity, with respect to breach of this Agreement.  In addition, the
Parties’ rights and obligations under Sections 2.6, 6.1, 6.2, 6.3, 6.6, 7.7,
7.8, 8.1, 9.5, 9.6, 9.7 and 9.8 and Articles 5, 10, 11 and 12 of this Agreement
shall survive expiration or any termination of this Agreement.

 

9.7                               Return of Confidential Information.  Within
30 days following the expiration or termination of this Agreement, except to the
extent that a Party retains a license from the other Party as provided in this
Article 9, each Party shall promptly return to the other Party, or delete or
destroy, all relevant records and materials in such Party’s possession or
control containing Confidential Information of the other Party; provided that
such Party may keep one copy of such materials for archival purposes only
subject to a continuing confidentiality obligations.

 

9.8                               Damages; Relief.  Termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to hereunder.

 

ARTICLE 10

 

INDEMNIFICATION

 

10.1                        Indemnification by ContraVir.  ContraVir hereby
agrees to save, defend, indemnify and hold harmless Chimerix, its Affiliates,
its and their respective officers, directors, agents, employees, successors and
assigns (the “Chimerix Indemnitees”) and the Persons specifically identified in
Section 8.2(a) of the UC License, and, if applicable, the “Indemnitees” as such
term is defined in Section 8.2(e)(1)(i) of the UC License (collectively, the “UC
License Indemnitees”), from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys’ fees (“Losses”), to which any Chimerix Indemnitee or UC License
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party (each, a “Claim”) to the extent such Losses arise
out of or relate to (a) the gross negligence or willful misconduct of any
ContraVir Indemnitee (defined below), (b) the breach by ContraVir of any
warranty, representation, covenant or agreement made by ContraVir in this
Agreement, or (c) the development, manufacture, use, handling, storage, sale,
offer for sale, import or other disposition by or on behalf of ContraVir or

 

43

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

any of its Related Parties of any Compound or Product, or any other exercise of
the license granted to ContraVir pursuant to Section 2.1 by or on behalf of
ContraVir or any of its Related Parties; except, in each case, to the extent
such Losses result from the gross negligence or willful misconduct of any
Chimerix Indemnitee or the breach by Chimerix of any warranty, representation,
covenant or agreement made by Chimerix in this Agreement.  With respect to any
Losses to which any UC License Indemnitee may become subject as a result of any
Claim, ContraVir shall comply with all applicable requirements of Section 8.2 of
the UC License.

 

10.2                        Indemnification by Chimerix.  Chimerix hereby agrees
to save, defend, indemnify and hold harmless ContraVir, its Affiliates and their
respective officers, directors, employees, consultants and agents (the
“ContraVir Indemnitees”) from and against any and all Losses to which any
ContraVir Indemnitee may become subject as a result of any claim, demand, action
or other proceeding by any Third Party to the extent such Losses arise out of or
relate to (a) the gross negligence or willful misconduct of any Chimerix
Indemnitee, (b) the breach by Chimerix of any warranty, representation, covenant
or agreement made by Chimerix in this Agreement, (c) the exercise by or on
behalf of Chimerix or any of its Affiliates, licensees or sublicensees of the
license granted to Chimerix pursuant to Section 2.6 or, if applicable, any
license granted to Chimerix pursuant to Section 9.5(c)(i); in each case except
to the extent such Losses result from the gross negligence or willful misconduct
of any ContraVir Indemnitee or the breach by ContraVir of any warranty,
representation, covenant or agreement made by ContraVir in this Agreement.

 

10.3                        Control of Defense.  In the event a Party (the
“Indemnified Party”) seeks indemnification under Section 10.1 or 10.2, it shall
inform the other Party (the “Indemnifying Party”) of a claim as soon as
reasonably practicable after it receives notice of the claim (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a claim as provided in this Section 10.3 shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually damaged as a
result of such failure to give notice), shall permit the Indemnifying Party to
assume direction and control of the defense of the claim (including the right to
settle the claim solely for monetary consideration) using counsel reasonably
satisfactory to the Indemnified Party, and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim.  If the
Indemnifying Party does not assume control of such defense within 15 days after
receiving notice of the claim from the Indemnified Party, the Indemnified Party
shall control such defense and, without limiting the Indemnifying Party’s
indemnification obligations, the Indemnifying Party shall reimburse the
Indemnified Party for all costs, including reasonable attorney fees, incurred by
the Indemnified Party in defending itself within 30 days after receipt of any
invoice therefor from the Indemnified Party.  The Party not controlling such
defense may participate therein at its own expense.  The Party controlling such
defense shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto.  The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned.  The Indemnifying Party shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect

 

44

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party without the prior written consent of the Indemnified
Party.  If the Parties cannot agree as to the application of Section 10.1 or
10.2 to any claim, pending resolution of the dispute pursuant to Article 11, the
Parties may conduct separate defenses of such claims, with each Party retaining
the right to claim indemnification from the other Party in accordance with
Section 10.1 or 10.2, as applicable, upon resolution of the underlying claim. 
The foregoing provisions of this Section 10.4, as applicable to any Claim for
which any UC License Indemnitee may be entitled to indemnification under
Section 10.1, shall be subject to Section 8.2 of the UC License, and ContraVir
agrees to comply with Section 8.2 of the UC License with respect to any Claim
for which any UC License Indemnitee may be entitled to indemnification under
Section 10.1.

 

10.4                        Insurance.  Each Party shall procure and maintain
insurance, including comprehensive or commercial general liability insurance
(including contractual liability and product liability), adequate to cover its
obligations hereunder and which is consistent with normal business practices of
prudent companies similarly situated; provided, however, that ContraVir shall,
at a minimum, obtain and maintain insurance of such types and in such amounts as
are required by Section 8.2(b) of the UC License and, if applicable,
Section 8.2(e)(2)(i) of the UC License, and shall comply with the requirements
of Section 8.2(c) of the UC License and, if applicable,
Sections 8.2(e)(2)(ii) through 8.2(e)(2)(iv) of the UC License.  It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 10 or otherwise.  Each Party shall provide the other Party with
written evidence of such insurance upon request.  Each Party shall provide the
other Party with written notice at least 30 days prior to the cancellation,
non-renewal or material change in such insurance which materially adversely
affects the rights of the other Party hereunder.

 

ARTICLE 11

 

DISPUTE RESOLUTION

 

11.1                        Disputes.  Subject to Section 11.3, any claim,
dispute, or controversy as to the breach, enforcement, interpretation or
validity of this Agreement (each, a “Dispute”) will be referred to the Chief
Executive Officer of Chimerix and the Chief Executive Officer of ContraVir for
attempted resolution.  In the event such executives are unable to resolve such
Dispute within 30 days of such Dispute being referred to them, then, upon the
written request of either Party to the other Party, the Dispute shall be subject
to arbitration in accordance with Section 11.2, except as expressly set forth in
Section 11.3.

 

11.2                        Arbitration.

 

(a)                                 Claims.  Subject to Section 11.3 below, any
Dispute that is not resolved under Section 11.1 within the applicable 30-day
period shall be resolved by final and binding arbitration administered by JAMS
(the “Administrator”) in accordance with its then-effective Comprehensive
Arbitration Rules and Procedures (the “Rules”), except to the extent any such

 

45

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Rule conflicts with the express provisions of this Section 11.2.  (Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings
provided in the Rules.)  The Arbitration shall be conducted by one neutral
arbitrator selected in accordance with the Rules, provided that such individual
shall not be a current or former employee or director, or a current stockholder,
of either Party or any of their respective Affiliates (or any licensee or
sublicensee of the rights granted to such Party under this Agreement).  The
arbitration and all associated discovery proceedings and communications shall be
conducted in English, and the arbitration shall be held in New York, NY, USA.

 

(b)                                 Discovery.  Within 30 days after selection
of the Arbitrator, the Arbitrator shall conduct the Preliminary Conference.  In
addressing any of the subjects within the scope of the Preliminary Conference,
the Arbitrator shall take into account both the desirability of making discovery
efficient and cost-effective and the needs of the Parties for an understanding
of any legitimate issue raised in the Arbitration.  In that regard, the Parties
agree to the application of the E-Discovery procedures set forth in
Rule 16.2(c) of the JAMS Expedited Procedures.  In addition, each Party shall
have the right to take up to 40 hours of deposition testimony, including expert
deposition testimony.

 

(c)                                  Hearing; Decision.  The Hearing shall
commence within 60 days after the discovery cutoff.  The Arbitrator shall
require that each Party submit concise written statements of position and shall
permit the submission of rebuttal statements, subject to reasonable limitations
on the length of such statements to be established by the Arbitrator.  The
Hearing shall be no longer than 5 business days in duration.  The Arbitrator
shall also permit the submission of expert reports.  The Arbitrator shall render
the Award within 30 days after the Arbitrator declares the Hearing closed, and
the Award shall include a written statement describing the essential findings
and conclusions on which the Award is based, including the calculation of any
damages awarded.  The Arbitrator will, in rendering his or her decision, apply
the substantive law of the State of New York, excluding its conflicts of laws
principles with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law.  The Arbitrator’s authority to award special, incidental,
consequential or punitive damages shall be subject to the limitation set forth
in Section 7.8.  The Award rendered by the Arbitrator shall be final, binding
and non-appealable, and judgment may be entered upon it in any court of
competent jurisdiction.

 

(d)                                 Costs.  Each Party shall bear its own
attorney’s fees, costs, and disbursements arising out of the arbitration, and
shall pay an equal share of the fees and costs of the arbitrator; provided,
however, the Arbitrator shall be authorized to determine whether a Party is the
prevailing party, and if so, to award to that prevailing party reimbursement for
any or all of its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, photocopy charges,
travel expenses, etc.), and/or the fees and costs of the Administrator and the
Arbitrator.

 

11.3                        Court Actions.  Nothing contained in this Agreement
shall deny either Party the right to seek injunctive or other equitable relief
from a court of competent jurisdiction in the context of a bona fide emergency
or prospective irreparable harm, and such an action may be

 

46

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

filed and maintained notwithstanding any ongoing discussions between the Parties
or any ongoing arbitration proceeding.  In addition, either Party may bring an
action in any court of competent jurisdiction to resolve disputes pertaining to
the validity, construction, scope, enforceability, infringement or other
violations of Patent Rights or other intellectual property rights, and no such
claim shall be subject to arbitration pursuant to Section 11.2.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1                        Rights Upon Bankruptcy.  All rights and licenses
granted under or pursuant to this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of Title 11 of the United States Code and
other similar laws in any jurisdiction outside the U.S. (collectively, the
“Bankruptcy Laws”), licenses of rights to be “intellectual property” as defined
under the Bankruptcy Laws.  If a case is commenced during the Term by or against
a Party under Bankruptcy Laws then, unless and until this Agreement is rejected
as provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party.  If a case is commenced during the Term by or against a Party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other Party elects to retain its rights hereunder as provided in
the Bankruptcy Laws, then the Party subject to such case under the Bankruptcy
Laws (in any capacity, including debtor-in-possession) and its successors and
assigns (including a Title 11 trustee), shall provide to the other Party copies
of all Information necessary for such other Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement promptly upon such other
Party’s written request therefor.  All rights, powers and remedies of the
non-bankrupt Party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including, without limitation, the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws.

 

12.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York, excluding
its conflicts of laws principles with the exception of sections 5-1401 and
5-1402 of New York General Obligations Law.

 

12.3                        Entire Agreement; Amendments.  This Agreement
(including the Exhibits hereto) is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to all of its
terms.  This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein.  The Exhibits to this Agreement are incorporated
herein by reference and shall be deemed a part of this Agreement.  This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by authorized representatives of both Parties hereto.

 

12.4                        Non-Waiver.  The failure of a Party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in

 

47

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

part, in that instance or in any other instance.  Any waiver by a Party of a
particular provision or right shall be in writing, shall be as to a particular
matter and, if applicable, for a particular period of time and shall be signed
by such Party.

 

12.5                        Assignment.  Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either Party without the prior written consent of
the other Party (which consent shall not be unreasonably withheld); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent:

 

(a)                                 in connection with the transfer or sale of
all or substantially all of the business of such Party to which this Agreement
relates to a Third Party (“Third Party Acquirer”), whether by merger, sale of
stock, sale of assets or otherwise (each, a “Sale Transaction”), provided that
in the event of a Sale Transaction (whether this Agreement is actually assigned
or is assumed by the Third Party Acquirer or the surviving corporation resulting
from such Sale Transaction by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of the Third Party
Acquirer that existed prior to the Sale Transaction shall not be included in the
technology licensed hereunder or otherwise subject to this Agreement; or

 

(b)                                 to an Affiliate, provided that the assigning
Party shall remain liable and responsible to the non-assigning Party hereto for
the performance and observance of all such duties and obligations by such
Affiliate.

 

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties, and the name of a Party appearing herein will be deemed to include the
name of such Party’s successors and permitted assigns to the extent necessary to
carry out the intent of this section.  Any assignment not in accordance with
this Agreement shall be void.

 

12.6                        Force Majeure.  Except for the obligation to make
payment when due, each Party shall be excused from liability for the failure or
delay in performance of any obligation under this Agreement by reason of any
event beyond such Party’s reasonable control, including but not limited to Acts
of God, fire, flood, explosion, earthquake, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, any strike or labor disturbance, or any other event similar to those
enumerated above.  Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the Party has not caused such event(s) to occur.  The affected
Party shall notify the other Party of such force majeure circumstances as soon
as reasonably practical, and shall promptly undertake all reasonable efforts
necessary to cure such force majeure circumstances.

 

12.7                        Severability.  If any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby,

 

48

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

unless the absence of the invalidated provision(s) adversely affects the
substantive rights of the Parties. The Parties shall in such an instance use
their best efforts to replace the invalid, illegal or unenforceable
provision(s) with valid, legal and enforceable provision(s) which, insofar as
practical, implement the purposes of this Agreement.

 

12.8                        Notices.  All notices which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

 

If to Chimerix,
to:                                                                                             
Chimerix, Inc.

2505 Meridian Parkway

Suite 340

Durham, NC  27713

USA

Attn:  Legal Department

Facsimile No.:

 

If to ContraVir,
to:                                                                                         
ContraVir Pharmaceuticals, Inc.

399 Thornall Street, First Floor

Edison, New Jersey  08837

USA

Attn:  James Sapirstein, CEO

Facsimile No.:

 

with a copy to:                                                              
Lowenstein Sandler, LLP

65 Livingston Avenue

Roseland, New Jersey  07068

USA

Attn:  Michael J. Lerner

Facsimile No.:

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch, if sent by nationally-recognized overnight courier; or (c) on the
third (3th) business day following the date of mailing, if sent by mail.

 

12.9                        Interpretation.  The headings of clauses contained
in this Agreement preceding the text of the sections, subsections and paragraphs
hereof are inserted solely for convenience and ease of reference only and shall
not constitute any part of this Agreement, or have any effect on its
interpretation or construction.  All references in this Agreement to the
singular shall include the plural where applicable.  The term “including” or
“includes” as used in this Agreement means including, without limiting the
generality of any description preceding such

 

49

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

term, and the word “or” has the inclusive meaning represented by the phrase
“and/or.”  Unless otherwise specified, references in this Agreement to any
section shall include all subsections and paragraphs in such Section and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.  All references to days in this Agreement shall mean calendar
days, unless otherwise specified.  Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist.  This Agreement has been prepared in the English language, and the
English language shall control its interpretation.  In addition, all notices
required or permitted to be given hereunder, and all written, electronic, oral
or other communications between the Parties regarding this Agreement shall be in
the English language.

 

12.10                 Relationship between the Parties.  The Parties’
relationship, as established by this Agreement, is solely that of independent
contractors.  This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties.  Neither Party is a legal
representative of the other Party, and neither Party may assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.

 

12.11                 Cumulative Remedies.  No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under law.

 

12.12                 No Third Party Rights.  The provisions of this Agreement
are for the exclusive benefit of the Parties, and no other person or entity
shall have any right or claim against any Party by reason of these provisions or
be entitled to enforce any of these provisions against any Party.

 

12.13                 Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.  This
Agreement may be executed by facsimile or PDF signatures, which signatures shall
have the same force and effect as original signatures.

 

[Remainder of this page intentionally left blank.]

 

50

--------------------------------------------------------------------------------


 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the Effective Date.

 

CHIMERIX, INC.

 

CONTRAVIR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Exhibit E-1

--------------------------------------------------------------------------------